EXHIBIT 10.3





MASTER LEASE

Between

NATIONWIDE HEALTH PROPERTIES, INC.,

a Maryland corporation,

and Affiliates thereof,

as “ Landlord”

and



Alterra Healthcare Corporation,

a Delaware corporation,

as “ Tenant”





Dated: April 9, 2002







--------------------------------------------------------------------------------


TABLE OF CONTENTS

1



Term

2

2



Rent

2



2.1

Initial Term Minimum Rent

2



2.2

Landlord's Investment; Rent Adjustments

3



2.3

Renewal Term Minimum Rent

3



2.4

Rent Caps and Floors

4



2.5

Manlius Rent

4



2.6

Payment Terms

6



2.7

Absolute Net Lease

6

3



Late Charges

6

4



Security Deposit; Collateral for Lease Obligations

6

5



Taxes and Other Charges

7



5.1

Tenant's Obligation

7



5.2

Protests

8



5.3

Tax Impound and Escrow

8

6



Insurance

9



6.1

Requirements

9



6.2

Exceptions to Insurance Requirements

11



6.3

Reimbursement of Landlord's Insurance Costs

11



6.4

Determination of Commercial Reasonableness

11

7



Use, Regulatory Compliance and Preservation of Business

12



7.1

Permitted Use; Qualified Care

12



7.2

Regulatory Compliance

12



7.3

Preservation of Business

13



7.4

Coverage Ratio

14

8



Acceptance, Maintenance, Upgrade, Alteration and Environmental

14



8.1

Acceptance "AS IS"; No Liens

14



8.2

Tenant's Maintenance Obligations

14



8.3

Upgrade Expenditures

14



8.4

Alterations by Tenant

15





-i-

--------------------------------------------------------------------------------


8.5

Hazardous Materials

16

9



Tenant Property and Security Interest; Landlord Personal Property

17



9.1

Tenant Property

17



9.2

Landlord's Security Interest and Financing Statements

17



9.3

Landlord Personal Property

18

10



Financial, Management and Regulatory Reports

18

11



Representations and Warranties

19



11.1

By Landlord

19



11.2

By Tenant

19

12



Events of Default

21

13



Remedies

22



13.1

General

23



13.2

Tenant Repurchase/Receivership

23



13.3

Remedies Cumulative; No Waiver

24



13.4

Performance of Tenant's Obligations

24

14



Provisions on Termination

24



14.1

Surrender of Possession

24



14.2

Removal of Tenant Personal Property

25



14.3

Management of Premises

25



14.4

Holding Over

26



14.5

Survival

26

15



Certain Landlord Rights

26



15.1

Entry and Examination of Records

26



15.2

Grant Liens; Change in Zoning

26



15.3

Subordination, Attornment and Nondisturbance

26



15.4

Estoppel Certificates

27



15.5

Conveyance Release

27

16



Assignment and Subletting

27

17



Damage by Fire or Other Casualty

28

18



Condemnation

28



-ii-

--------------------------------------------------------------------------------



19



Indemnification

28

20



Attorneys Fees; Disputes

29

21



Notices

29

22



Miscellaneous

30

23



Wisconsin Purchase Facilities

31



23.1

Tenant Purchase Option

31



23.2

Landlord Disposition Rights

32



23.3

Adjustment to Landlord's Investment

32

24



Quiet Enjoyment

33

25



Landlord Maintenance Obligation

33



25.1

Maintenance Contractors

33



25.2

Request for Service

33



25.3

Costs and Expenses

33



25.4

Report on Activities

33



25.5

Transition

34

26



Advisory Fee

34





-iii-

--------------------------------------------------------------------------------







EXHIBITS:





EXHIBIT A



LEGAL DESCRIPTIONS

EXHIBIT B



LANDLORD PERSONAL PROPERTY

EXHIBIT C



FAIR MARKET VALUE

EXHIBIT D



PERMITTED EXCEPTIONS

EXHIBIT E



CERTAIN DEFINITIONS

EXHIBIT F



FINANCIAL, MANAGEMENT AND REGULATORY REPORTS

EXHIBIT G



FORM OF JOINDER TO MASTER LEASE

SCHEDULE 1



LANDLORD ENTITIES

SCHEDULE 2



FACILITY INFORMATION: BUSINESS, BEDS, ETC.

SCHEDULE 3



EXCEPTIONS TO INSURANCE REQUIREMENTS

SCHEDULE 4



EXISTING FACILITIES EXEMPT FROM RADIUS RESTRICTION

SCHEDULE 5



EXCEPTIONS TO TENANT'S REPRESENTATIONS AND WARRANTIES

SCHEDULE 6



MEDITRUST CAROLINA FACILITIES

SCHEDULE 7



EXCLUDED FACILITIES

SCHEDULE 8



PROPOSED CAPITAL IMPROVEMENTS



--------------------------------------------------------------------------------


MASTER LEASE
(NHP Portfolio)

      This “ Master Lease” is entered into effective as of April 9, 2002 (the “
Effective Date” ) among the Entities Listed on Schedule 1A (collectively, “
Landlord” ), and Alterra Healthcare Corporation, a Delaware corporation (“
Tenant” ), for the respective real properties and improvements thereon
(collectively, the “ Facilities” ) as set forth on Schedule 1 and as legally
described on Exhibit A and the “ Landlord Personal Property” associated
therewith as described in Exhibit B (specifically excluding vehicles and
supplies) or as may be acquired after the Effective Date (collectively, the “
Premises” ), each used as a licensed healthcare facility of the type described
on Schedule 2 (individually as so utilized, and collectively, the “ Business” ).
Landlord and Tenant have also concurrently entered into a Letter of Credit
Agreement (the “ LC Agreement” ) pursuant to which Tenant shall provide certain
collateral to Landlord for the performance of its obligations under this Master
Lease. In consideration of the mutual covenants, conditions and agreements set
forth herein, Landlord hereby leases the Premises to Tenant for the Term upon
the terms and conditions provided below. Certain capitalized terms used in this
Master Lease are defined on Exhibit E.

RECOGNITION OF INDIVISIBLE MASTER LEASE;

IRREVOCABLE WAIVER OF CERTAIN RIGHTS

      Tenant acknowledges and agrees that this Master Lease constitutes a
single, indivisible lease of the entire Premises, and the Premises constitutes a
single economic unit. The Minimum Rent, other Rent payable hereunder and all
other provisions contained herein have been negotiated and agreed upon based on
the intent to lease the entirety of the Premises as a single and inseparable
transaction, and such Minimum Rent, other Rent and other provisions would have
been materially different had the parties intended to enter into separate leases
or a divisible lease. Any Event of Default under this Master Lease shall
constitute an Event of Default as to the entire Premises.

      Tenant further acknowledges and agrees that Landlord is entering into this
Master Lease as an accommodation to Tenant. Each of the entities comprising
Tenant, in order to induce Landlord to enter into this Master Lease, to the
extent permitted by law:

      A.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that the statements set forth in the preceding paragraphs of this
Section are true, correct and complete;

      B.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that this Master Lease is a new and de novo lease, separate and
distinct from any other lease between any of the entities comprising Tenant and
any of the entities comprising Landlord that may have existed prior to the date
hereof;

      C.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that this Master Lease is a single lease pursuant to which the
collective Premises are demised as a whole to Tenant;



-1-

--------------------------------------------------------------------------------


      D.        Agrees, acknowledges and is forever estopped from asserting to
the contrary that if, notwithstanding the provisions of this Section, this
Master Lease were to be determined or found to be in any proceeding, action or
arbitration under state or federal bankruptcy, insolvency, debtor-relief or
other applicable laws to constitute multiple leases demising multiple
properties, such multiple leases could not, by the debtor, trustee, or any other
party, be selectively or individually assumed, rejected or assigned;

      E.        Forever knowingly waives and relinquishes any and all rights
under or benefits of the provisions of the Federal Bankruptcy Code Section 365
(11 U.S.C. § 365), or any successor or replacement thereof or any analogous
state law, to selectively or individually assume, reject or assign the multiple
leases comprising this Master Lease following a determination or finding in the
nature of that described in the foregoing Section D.

      1.        Term. The “ Term” of this Master Lease is the Initial Term plus
all Renewal Terms, and a “ Lease Year” is (a) with respect to the first Lease
Year, the period commencing on the Effective Date and ending on December 31,
2002 and (b) with respect to all subsequent Lease Years, each subsequent and
consecutive twelve (12) month period commencing on January 1st of each year of
the Term. The “ Initial Term” commences on April 10, 2002 and ends on December
31, 2021, and may be extended for two (2) separate “ Renewal Terms” of ten (10)
years each if: (a) not more than thirty (30) days before or after the date that
is fifteen (15) months prior to the end of the then current Term, Tenant
delivers to Landlord written notice (a “ Rent Determination Notice” ) that
Tenant desires to determine the applicable Minimum Rent for a subsequent Renewal
Term pursuant to the provisions of Section 2.3 below for the purpose of
evaluating whether Tenant desires to exercise its right to extend the then
current Term for one (1) Renewal Term, (b) on or prior to the date that is
twelve (12) months prior to the end of the then current Term, Tenant delivers to
Landlord written notice (a “ Renewal Notice” ), which shall be irrevocable by
Tenant, stating that it desires to exercise its right to extend this Master
Lease for one (1) Renewal Term; (c) there is no Event of Default on the date
Landlord receives the Rent Determination Notice (the “ Exercise Date” ), the
date Landlord receives the Renewal Notice or on the last day of the then current
Term; and (d) the Minimum Rent for the Renewal Term is determined pursuant to
Section 2.3 on or before the date that is twelve (12) months prior to the end of
the then current Term.

      2.        Rent. During the Initial Term and all Renewal Terms Tenant shall
pay to Landlord minimum rent (“ Minimum Rent” ) and additional rent (“
Additional Rent” ) as follows:

           2.1        Initial Term Minimum Rent.During the Initial Term, Tenant
shall pay to Landlord Minimum Rent of Nineteen Million Two Hundred Thirty-Three
Thousand Dollars ($19,233,000) annually. Such Minimum Rent with respect to each
month shall be paid in advance and in equal monthly installments of One Million
Six Hundred Two Thousand Seven Hundred Fifty Dollars ($1,602,750) on the first
business day of each such calendar month. Upon the disbursement of CapEx Funds
by Landlord pursuant to Section 8.3(b), the annual Minimum Rent shall be
increased as provided therein, which increased Minimum Rent shall be due and
payable by Tenant on the first business day of each calendar month.



-2-

--------------------------------------------------------------------------------


           2.2        Initial Term Additional Rent.

           (a)        Commencing with respect to the calendar quarter beginning
April 1, 2003 and ending June 30, 2003 and continuing each calendar quarter
thereafter during the Initial Term, Tenant agrees to pay Additional Rent to
Landlord on a quarterly basis in arrears no more than forty-five (45) days after
the end of each quarter of the Lease Year. Such Additional Rent shall be equal
to the sum of (i) sixteen percent (16%) of the amount by which the Gross
Revenues for the applicable calendar quarter exceed one-fourth (1/4) of the Base
Gross Revenues, and (ii) twelve percent (12%) of the amount by which the Gross
Revenues for the Meditrust Carolina Facilities for the applicable calendar
quarter exceed one-fourth (1/4) of the Base Gross Revenues for the Meditrust
Carolina Facilities.

           (b)        “ Gross Revenues” shall be calculated according to
generally accepted accounting principles consistently applied (“ GAAP” ) and
shall be defined as all revenues generated by the operation, sublease and/or use
of the Premises in any way, excluding (i) contractual allowances during the Term
for billings not paid by or received from the appropriate governmental agencies
or third party providers; (ii) all proper resident billing credits and
adjustments according to GAAP relating to health care accounting; (iii) federal,
state or local sales or excise taxes and any tax based upon or measured by said
revenues which is added to or made a part of the amount billed to the resident
or other recipient of such services or goods, whether included in the billing or
stated separately; and (iv) the Gross Revenues for the Meditrust Carolina
Facilities. “ Base Gross Revenues” shall mean the Gross Revenues for the period
commencing on January 1, 2002 and ending on December 31, 2002, as adjusted
pursuant to Section 2.4.

           (c)        “ Gross Revenues for the Meditrust Carolina Facilities”
shall be calculated according to GAAP and shall be defined as all revenues
generated by the operation, sublease and/or use of the Meditrust Carolina
Facilities in any way, excluding (i) contractual allowances during the Term for
billings not paid by or received from the appropriate governmental agencies or
third party providers; (ii) all proper resident billing credits and adjustments
according to GAAP relating to health care accounting; and (iii) federal, state
or local sales or excise taxes and any tax based upon or measured by said
revenues which is added to or made a part of the amount billed to the resident
or other recipient of such services or goods, whether included in the billing or
stated separately. “ Base Gross Revenues for the Meditrust Carolina Facilities”
shall mean the Gross Revenues for the Meditrust Carolina Facilities for the
period commencing on January 1, 2002 and ending on December 31, 2002, as
adjusted pursuant to Section 2.4.

           2.3        Renewal Term Minimum Rent.The Minimum Rent for each
Renewal Term shall be expressed as an annual amount but shall be payable in
advance in equal monthly installments on the first business day of each calendar
month.



-3-

--------------------------------------------------------------------------------


           (a)        Such annual Minimum Rent shall be equal to the product of:
(a) the greater of (i) the fair market value of the Premises on the date of
Tenant's notice of exercise to extend for a Renewal Term pursuant to Section 1
or (ii) Landlord's Investment in the Premises of One Hundred Seventy-Two Million
Nine Hundred Forty-Nine Thousand Dollars ($172,949,000), plus, as of the date of
such funding, the amount of up to Four Million Dollars ($4,000,000) of CapEx
Funding which may be funded by Landlord or otherwise made available to Tenant
pursuant to Section 8.3(b), plus any amount for Alterations advanced by Landlord
pursuant to Section 8.4, plus any amount elected to be added by Landlord
pursuant to Section 13.4 and plus any other amount that, in accordance with any
other term of provision of this Master Lease, is to be added to Landlord's
Investment (including, without limitation, pursuant to the provision of Section
26.2), and minus any net award paid to Landlord for a Partial Taking pursuant to
Section 18, minus any amounts to be subtracted therefrom as a result of the sale
or other disposition of any of the Meditrust Carolina Facilities pursuant to
Section 23.3 and minus any other net capital proceeds received by Landlord for
any portion of the Premises sold or conveyed, including any portion of the
Premises as to which Tenant acquires title pursuant to the operation of the Put
set forth in Section 13.2 or otherwise, as to any portion of the Premises for
which this Master Lease is terminated during the Term in accordance with its
terms, and minus any other amount that, in accordance with any other term of
provision of this Master Lease, is to be subtracted from Landlord's Investment
(as so adjusted, “ Landlord's Investment” ); and (b) a percentage equal to three
hundred (300) basis points over the ten (10) year United States Treasury rate as
determined on a 30-day trading average immediately prior to the date of Tenant's
notice of exercise pursuant to Section 1.

           (b)        If within ten (10) days of the date of Tenant's notice of
exercise to determine the applicable Minimum Rent for a subsequent Renewal Term
pursuant to Section 1, Landlord and Tenant are unable to agree on the fair
market value of the Premises for purposes of this calculation, such fair market
value shall be established by the appraisal process described on Exhibit C. The
Minimum Rent for the applicable Renewal Term must be finally determined by such
appraisal process on or before twelve (12) months prior to the expiration of the
then current Term or Tenant shall lose its right to extend the Term. Landlord
and Tenant acknowledge and agree that this Section is designed to establish a
fair market Minimum Rent for the Premises during the applicable Renewal Terms.

           2.4        Renewal Term Additional Rent. Except during the first
Lease Year of any Renewal Term, Tenant shall pay to Landlord Additional Rent in
each Renewal Term on a quarterly basis in arrears no more than forty-five (45)
days after the end of each Lease Year quarter. The Additional Rent for each
Renewal Term shall be calculated as provided in Section 2.2 except that the Base
Gross Revenues and the Base Gross Revenues for the Meditrust Carolina Facilities
for the purpose of determining such Additional Rent shall be the respective
amount of Gross Revenues and Gross Revenues for the Meditrust Carolina
Facilities for the first Lease Year of the applicable Renewal Term.

           2.5        Total Rent.For all purposes of calculating and paying
Minimum Rent and Additional Rent under this Lease, the total of the Minimum Rent
plus Additional Rent payable by Tenant in any Lease Year will not be less than
the total Minimum Rent plus Additional Rent paid by Tenant for the previous
Lease Year.

           2.6        Rent Cap and Floor.

           (a)        Notwithstanding any of the other terms of this Section 2
but subject to subsections (b) and (d) below, the total of the Minimum Rent and
Additional Rent due during each Lease Year shall not increase from one Lease
Year to the next by an amount in excess of (i) two and seven-tenths percent
(2.7%), multiplied by (ii) the sum of the Minimum Rent and the Additional Rent
due during the immediately preceding Lease Year (the “ Annual Rent Cap” ). For
purposes of applying the Annual Rent Cap to the quarterly installments of
Additional Rent due under Section 2.2, the Minimum Rent and Additional Rent due
during each quarter of any Lease Year shall not increase by an amount in excess
of one-fourth (1/4) of the Annual Rent Cap for the then applicable Lease Year.

-4-

--------------------------------------------------------------------------------


           (b)        The terms of subsection (a) above shall have no
applicability in determining the calculation of the Minimum Rent or Additional
Rent due during the first Lease Year of any Renewal Term.

           (c)        Notwithstanding any of the other terms of this Lease but
subject to subsection (d) below, in no event shall the Minimum Rent in the first
Lease Year of any Renewal Term exceed one hundred fifteen percent (115%) of the
total Minimum Rent plus Additional Rent due for the last Lease Year in the
Initial Term or preceding Renewal Term, as applicable.

           (d)        Notwithstanding any of the other terms of this Section 2,
the terms of Section 2.5 above shall continue to apply such that the sum of the
Minimum Rent and the Additional Rent due during any Lease Year shall in no event
be less than the sum of the Minimum Rent and the Additional Rent due during the
immediately preceding Lease Year.

           (e)        To the extent that subsection (a) above operates to limit
the rent for any Lease Year, the amount of rent which would have otherwise been
paid or payable by Tenant will be carried forward on a cumulative basis and will
be paid by Tenant to Landlord in any subsequent Lease Year (other than the first
Lease Year of a Renewal Term) to the extent that the total of the Minimum Rent
and Additional Rent for such Lease Year is less than one hundred two and
seven-tenths percent (102.7%) of the total of the Minimum Rent and Additional
Rent for the then immediately preceding Lease Year.

           (f)        To the extent that subsection (c) above operates to limit
the Minimum Rent for any Renewal Term, the amount of rent which would have
otherwise been paid or payable by Tenant in such Renewal Term will be carried
forward and will be paid by Tenant to Landlord in the subsequent Renewal Term
(evenly divided over all of the months in such subsequent Renewal Term) to the
extent that the Minimum Rent for such subsequent Renewal Term is less than one
hundred fifteen percent (115%) of the total of the Minimum Rent and Additional
Rent for the last Lease Year in the preceding Renewal Term.

           (g)        For the purpose of comparing the total of Minimum Rent and
Additional Rent from Lease Year to Lease Year pursuant to Sections 2.6(a) and
2.6(d) above, the increase in Minimum Rent by reason of any disbursement by
Landlord pursuant to Section 8.3 or Section 8.4 of the Lease shall be treated as
follows: (i) for the purpose of comparing the total rent in the Lease Year in
which such disbursement is made against the total rent in the preceding Lease
Year, such increase in Minimum Rent shall be ignored, and (ii) for the purpose
of comparing the total rent in the Lease Year in which such disbursement is made
to the total rent in the following Lease Year, such increase in Minimum Rent
shall be deemed effective on the first day of the Lease Year in which the
disbursement is made.

-5-

--------------------------------------------------------------------------------


           2.7        Proration for Partial Periods. The rent for any month
during the Term which begins or ends on other than the first or last calendar
day of a calendar month shall be prorated based on actual days elapsed.

           2.8        Form for Additional Rent.Tenant shall accompany each
quarterly payment of Additional Rent with a completed calculation supporting
such payment in a form mutually approved by Landlord and Tenant setting forth
the final calculation of Additional Rent due with respect to such quarter.

           2.9        Payment Terms. All Rent and other payments to Landlord
shall be paid by wire transfer only. Minimum Rent and all amounts to be paid
concurrently therewith shall be paid in advance in equal monthly installments on
or before the first (1st) business day of each calendar month (or, with respect
to the first such payment due hereunder, on the Effective Date).

           2.10        Absolute Net Lease. All Rent payments shall be absolutely
net to Landlord, free of any and all Taxes, Other Charges, and operating or
other expenses of any kind whatsoever, all of which shall be paid by Tenant.
Tenant shall continue to perform its obligations under this Master Lease even if
Tenant claims that it has been damaged by Landlord. Thus, Tenant shall at all
times remain obligated under this Master Lease without any right of set-off,
counterclaim, abatement, deduction, reduction or defense of any kind; provided,
however, that the foregoing shall not preclude Tenant from bringing a separate
action against Landlord for breach of its obligations under Section 24. Tenant's
sole right to recover damages against Landlord under this Master Lease shall be
to prove such damages in a separate action.

      3.        Late Charges. The late payment of Rent or other amounts due will
cause Landlord to lose the use of such money and incur administrative and other
expenses not contemplated under this Master Lease. While the exact amount of the
foregoing is extremely difficult to ascertain, the parties agree that as a
reasonable estimate of fair compensation to Landlord, if any Rent or other
amount is not paid (a) within five (5) days after the due date for such payment,
then Tenant shall thereafter pay to Landlord on demand a late charge equal to
five percent (5%) of such delinquent amounts, and (b) within ten (10) days after
the due date for such payment, such unpaid amount shall accrue interest from
such date at the “ Agreed Rate” of five percent (5%) plus the prime rate of
interest then charged by Wells Fargo Bank, N.A., San Francisco, CA.

      4.        Security Deposit; Collateral for Lease Obligations.

           4.1        Tenant shall maintain with Landlord cash securing Tenant's
faithful performance of its obligations under this Master Lease (the “ Security
Deposit” ), Letters of Credit (as defined in the LC Agreement) as partial
collateral for the Master Lease obligations or a combination thereof
(collectively, the “ Security Deposit and Collateral” ). Each Letter of Credit
shall be in the form set forth in, and shall otherwise be in compliance with the
terms of, the LC Agreement. Neither Letters of Credit, nor any proceeds from any
draw on any Letter of Credit, shall constitute a security deposit or any part of
the Security Deposit hereunder. The amount of the Security Deposit and the
aggregate undrawn face amounts of all Letters of Credit comprising the Security
Deposit and Collateral shall at all times during the Term be equal to, in the
aggregate, Four Million Seven Hundred Ninety Thousand Eight Hundred Thirty-Eight
Dollars ($4,790,838), (the “ Security Deposit and Collateral Amount” ).

-6-

--------------------------------------------------------------------------------


           4.2        Landlord may apply the Security Deposit and Collateral
(cash from the Security Deposit and proceeds of any draw on a Letter of Credit),
in whole or in part, against any Event of Default, as otherwise permitted in any
Letter Credit or may use such amounts for any other purpose allowed under
applicable law. If Landlord so applies all or any portion of the Security
Deposit and Collateral, Tenant shall, subject to the provisions of Section 4.3,
within five (5) days of such application by Landlord and without the requirement
of notice or demand by Landlord, deposit cash or post additional Letters of
Credit such that the total amount of cash and undrawn face amounts of Letters of
Credit comprising the Security Deposit and Collateral is equal to the Security
Deposit and Collateral Amount.

           4.3         On or before the date (the “ Replacement Date” ), as
reasonably determined by Landlord and Tenant, that Letters of Credit become
available to Tenant on commercially reasonable terms, Tenant shall have replaced
the Security Deposit with Letters of Credit such that, on and after the
Replacement Date, the Security Deposit and Collateral shall be represented
entirely by Letters of Credit. Upon Landlord's receipt of any Letter of Credit
provided by Tenant in exchange for a portion of the Security Deposit pursuant to
this Section 4.3, Landlord shall promptly return to Tenant cash from the
Security Deposit in the amount of the undrawn face amount of such Letter of
Credit. In the absence of Landlord's prior written approval, which may be
granted, withheld or conditioned in Landlord's sole and absolute discretion, the
portion of the Security Deposit and Collateral represented by Letters of Credit
prior to the Replacement Date shall not be decreased.

      5.        Taxes and Other Charges.

           5.1        Tenant's Obligations. At the end of the Term, all Taxes
and Other Charges shall be prorated. Landlord shall promptly forward to Tenant
copies of all bills and payment receipts for Taxes or Other Charges received by
it. Tenant shall pay and discharge (including the filing of all required
returns), prior to delinquency or imposition of any fine, penalty, interest or
other cost (“ Penalty” ), (a) “ Taxes” , consisting of any property (real and
personal) and other taxes and assessments levied or assessed with respect to
this Master Lease or any portion of the Premises during or prior to the Term or
any amounts due under payment in lieu of taxes or impact fee agreements or
similar arrangements (excluding any income tax of Landlord and any intangible,
mortgage or transfer tax or stamps for its transfer of any interest in any
portion of the Premises to any Person other than Tenant or any of its
Affiliates), and (b) “ Other Charges” , consisting of any utilities and other
costs and expenses of the Business or any portion of the Premises and all other
charges, obligations or deposits assessed against any portion of the Premises
during or prior to the Term. Tenant may pay the foregoing in permitted
installments (whether or not interest accrues on the unpaid balance) when due
and before any Penalty. If Tenant fails to pay as and when due any Tax or Other
Charge, or any Penalty that may be assessed notwithstanding the foregoing
provisions of this Section 5.1, and if thereafter Landlord (in its sole and
absolute discretion) pays such Tax, Other Charge or Penalty, then, upon its
receipt of Landlord's written notice of payment, Tenant shall pay Landlord an
amount equal to any such Tax, Other Charge or Penalty for which Tenant is liable
under this Master Lease. Tenant shall, prior to the Effective Date, pay all
Taxes and Other Charges that are delinquent as of the day immediately prior to
the Effective Date. Notwithstanding the foregoing provisions of this
Section 5.1, Landlord shall remain named as the landowner and Tax payor on all
real property Tax records concerning the Premises.

-7-

--------------------------------------------------------------------------------


           5.2        Protests. Each party has the right, but not the
obligation, in good faith to protest or contest (a “ Protest” ) in whole or in
part (a) the amount or payment of any Taxes or Other Charges and (b) the
existence, amount or validity of any Lien (as defined in Section 8.1) by
appropriate proceedings sufficient to prevent its collection or other
realization and the sale, forfeiture or loss of any portion of the Premises or
Rent to satisfy it (so long as it provides Landlord with reasonable security to
assure the foregoing). If Tenant elects to pursue a Protest, Tenant shall
diligently prosecute such Protest at its sole cost and expense and pay such
Taxes, Other Charges or Lien before the imposition of any Penalty. Landlord will
cooperate fully in any Protest that involves an amount assessed against it.

      6.        Insurance.

           6.1        Requirements. All insurance provided for in this Master
Lease shall (i) be maintained under valid and enforceable policies issued by
insurers licensed and approved to do business in the state(s) where the
applicable Facility or portion of the Premises is located and having general
policyholders and financial ratings of not less than “ A-” and “ X” ,
respectively, in the then current Best's Insurance Report, and a claims paying
ability rating from S&P of at least AA and the equivalent rating of at least one
other rating agency, unless in either case Landlord agrees in the exercise of
its reasonable judgment that the required insurance would not be available to
Tenant on commercially reasonable terms from insurers with such ratings, (ii) 
name Landlord as an additional insured and, for the casualty policy referenced
in this Section 6.1, as the owner and loss payable beneficiary, (iii) be on an “
occurrence” basis, or, to the extent such insurance is not available at
commercially reasonable rates in Landlord's reasonable judgment, on a “
claims-made” basis, (iv) cover all of Tenant's operations at the applicable
Facility or portion of the Premises, (v) provide that the policy may not be
canceled except upon not less than thirty (30) days prior written notice to
Landlord, unless Landlord shall agree, in its reasonable judgment, that
insurance is not available to Tenant on such terms at commercially reasonable
rates, and (vi) be primary and provide that any insurance with respect to any
portion of the Premises maintained by Landlord is excess and noncontributing
with Tenant's insurance. The parties hereby waive as to each other all rights of
subrogation which any insurance carrier, or either of them, may have by reason
of any provision in any policy issued to them, provided such waiver does not
thereby invalidate such policy. Original policies or satisfactory insurer
certificates evidencing the existence of the insurance required by this Master
Lease and showing the interest of Landlord shall be provided to it prior to the
commencement of the Term or, for a renewal policy, not less than ten (10) days
prior to the expiration date of the policy being renewed. If Landlord is
provided with a certificate, it may demand that Tenant provide a complete copy
of the related policy within ten (10) days. Landlord shall review each such
policy or certificate and, within a reasonable time following its receipt
thereof, notify Tenant in writing whether the insurance evidenced by such policy
or certificate complies with the requirements of this Master Lease. During the
Term, Tenant shall maintain the following insurance and any claims thereunder
shall be adjudicated by and at the expense of it or its insurance carrier:

      Fire and Extended Coverage with respect to each Facility against loss or
damage from all causes under standard “ all risk” property insurance coverage
with an agreed amount endorsement (such that the insurance carrier has accepted
the amount of coverage and has agreed that there will be no co-insurance
penalty), without exclusion for fire, lightning, windstorm, explosion, smoke
damage, vehicle damage, sprinkler leakage, flood, vandalism, earthquake,
malicious mischief or any other risks normally covered under an extended
coverage endorsement, in amounts that are not less than the actual replacement
value of such Facility and all Tenant Personal Property associated therewith
(including the cost of compliance with changes in zoning and building codes and
other laws and regulations, demolition and debris removal and increased cost of
construction);

-8-

--------------------------------------------------------------------------------


           Commercial General Public Liability Coverage with respect to each
Facility (including products liability and broad form coverage) against claims
for bodily injury, death or property damage occurring on, in or about such
Facility, affording the parties protection of not less than Five Million Dollars
($5,000,000) for bodily injury or death to any one person, not less than Ten
Million Dollars ($10,000,000) for any one accident, and not less than One
Million Dollars ($1,000,000) for property damage;

           Professional Liability Coverage with respect to each Facility for
damages for injury, death, loss of service or otherwise on account of
professional services rendered or which should have been rendered, in a minimum
amount of Five Million Dollars ($5,000,000) per claim and Ten Million Dollars
($10,000,000) in the aggregate;

           Worker's Compensation Coverage with respect to each Facility for
injuries sustained by Tenant's employees in the course of their employment and
otherwise consistent with all applicable legal requirements;

           Boiler and Pressure Vessel Coverage with respect to each Facility on
any fixtures or equipment which are capable of bursting or exploding, in an
amount not less than Five Million Dollars ($5,000,000) for resulting damage to
property, bodily injury or death and with an endorsement for boiler business
interruption insurance;

           Business Interruption and Extra Expense Coverage with respect to each
Facility for loss of rental value for a period not less than one (1) year,
provided that, so long as Tenant continues to pay all Rent and other amounts due
hereunder and no other Event of Default exists, Tenant shall be entitled to
receive all proceeds of such business interruption insurance; and

           Deductibles/Self-Insured Retentions for the above policies shall not
be greater than Fifty Thousand Dollars ($50,000), and Landlord shall have the
right at any time to require a lower such amount or set higher policy limits, to
the extent commercially available and reasonable and customary for similar
properties. At such times and only so long as policies of insurance with
deductibles or self-insured retentions not greater than Fifty Thousand Dollars
($50,000) are generally not available to operators of assisted living facilities
owned by institutional landlords and similar to the Facilities at commercially
reasonable rates, as jointly determined by Landlord and Tenant in their
respective reasonable judgment, the deductibles or self-insured retentions on
the policies of insurance required hereunder may be in such greater amount, as
jointly determined by Landlord and Tenant in their respective reasonable
judgment, that would result in the applicable policies being available at
commercially reasonable rates, not to exceed Two Hundred Fifty Thousand Dollars
($250,000).

-9-

--------------------------------------------------------------------------------


           6.2        Exceptions to Insurance Requirements. Tenant has advised
Landlord that, to the extent described on Schedule 3, it is not in compliance as
of the Effective Date with the requirements set forth in Section 6.1. Tenant
nonetheless represents and warrants to Landlord that the policies of insurance
(including the deductible or self-insured retention provisions thereof) and risk
management programs that Tenant has in effect as of the Effective Date are, and
as may be in effect at any time during the Term will be, consistent with custom,
practice and prudent management standards in the business and industry in which
Tenant is engaged. As and when insurance meeting the requirements set forth in
Section 6.1 becomes generally available to operators of assisted living
facilities owned by institutional landlords and similar to the Facilities at
commercially reasonable rates, as jointly determined by Landlord and Tenant in
their respective reasonable judgment, Tenant shall purchase and maintain such
insurance. Tenant's non-compliance with the requirements of Section 6.1 shall
not give rise to an Event of Default so long as (i) no other Event of Default
then exists, (ii) such non-compliance is limited to the matters described on
Schedule 3, (iii) the representations and warranties set forth in this
Section 6.2 remain true, correct and complete in all respects, and (iv) Tenant
is in compliance with the other covenants contained in this Section 6.2 and
Section 6.3.

           6.3        Reimbursement of Landlord's Insurance Costs.During any
Lease Year or portion thereof in which Tenant is not in compliance with the
provisions of Section 6.1 (without consideration of the effect of Section 6.2),
Tenant shall reimburse Landlord, within ten (10) days of Landlord's demand
therefor, for the costs of the premiums of the general liability and
environmental insurance policies maintained by Landlord, or contributions to
self-insurance in lieu thereof, in connection with the Premises, which amount
shall not exceed in any Lease Year the amount of Two Hundred Thousand Dollars
($200,000) (as adjusted at the end of each Lease Year for increases since the
Effective Date in the CPI). Tenant shall have no right to receive any proceeds
or other benefits from any such insurance. For purposes of this Section 6.3,
Tenant shall not be in compliance with Section 6.1 (without consideration of the
effect of Section 6.2) at any such time that any insurance required hereunder is
provided to Tenant by or through the “ captive” insurance company described on
Schedule 3, or any other similar captive insurance company.

           6.4        Determination of Commercial Reasonableness. In the event
that Landlord and Tenant are unable to agree on any matter in this Section 6
requiring a determination of commercial reasonableness, such determination shall
be made by a reputable insurance company, consultant or expert (an “ Insurance
Arbitrator” ) with experience in the assisted living insurance industry as
identified by Landlord in the exercise of its reasonable judgment. As a
condition to a determination of commercial reasonableness with respect to any
particular matter, the Insurance Arbitrator shall be capable of providing,
procuring or identifying particular policies or coverages that would be
available to Tenant and would satisfy the requirement in issue. The
determinations made by any such experts shall be binding on Landlord and Tenant
for purposes of this Section 6, and the costs, fees and expenses of the same
shall be borne by Tenant.

      7.        Use, Regulatory Compliance and Preservation of Business.

           7.1        Permitted Use; Qualified Care. Tenant shall continuously
use and occupy each Facility during the Term as a licensed facility engaged in
the respective Business described on Schedule 2 with not less than the
applicable number of beds or living units shown on Schedule 2 (with respect to
each Facility, the “ Required Bed Count” ), and for ancillary services relating
thereto, but for no other purpose. Notwithstanding the foregoing, Tenant may
permit at any one time the number of beds or living units, as applicable, at no
more than thirty (30) individual Facilities (and not in the aggregate) to be one
(1) bed or unit less than the Required Bed Count in such Facilities.

-10-

--------------------------------------------------------------------------------


           7.2        Regulatory Compliance . Tenant, each Facility and the
other portions of the Premises shall comply in all material respects with all
licensing and other laws and all CC&R's and other use or maintenance
requirements applicable to the Business conducted thereon and, to the extent
Tenant elects to participate in the same or as may be required by law to serve
its resident population, all Medicare, Medicaid and other third-party payor
certification requirements, including timely filing properly completed cost and
other required reports, timely paying all expenses shown thereon, and ensuring
that, to the extent Tenant has elected to participate in the same or as required
by law to serve its respective resident population, each Facility continues to
be fully certified for participation in Medicare and Medicaid throughout the
Term and when each such Facility is returned to Landlord, all without any
suspension, revocation, decertification or other material limitation other than
those under which Tenant was operating immediately prior to the end of the Term.
Further, Tenant shall not commit any act or omission that would in any way
violate any certificate of occupancy affecting the any Facility, result in
closure of the Business conducted at any Facility or result in the sale or
transfer of all or any portion of any related certificate of need, bed rights or
other similar certificate or license. During the Term, all inspection fees,
costs and charges associated with a change of such licensure or certification (“
Change of Licensure Costs” ) shall be borne solely by Tenant. Notwithstanding
the foregoing, except in the event that the Term has been terminated as a result
of an Event of Default, Tenant shall not be responsible for any Change of
Licensure Costs that would be ordinarily incurred by a new operator of any
Facility under usual custom and practice in the applicable Business (e.g.,
application fees for licensure, costs of training personnel, legal costs in
connection with the same), provided, however, that Tenant shall be required to
effect any repairs to or modifications or Alterations of any Facility as may be
necessary for a prospective new operator to obtain such licenses as may be
required to operate the same consistent with Tenant's prior operation and
otherwise in material compliance with all applicable laws. In all events, Tenant
shall cooperate in good faith, at no out-of-pocket expense to itself, with the
efforts of any prospective new operator of any Facility to obtain licensure.

           7.3        Preservation of Business. Tenant acknowledges that a fair
return to Landlord on and protection of its investment in the Premises is
dependent, in part, on Tenant's dedication to the Business and the concentration
on each Facility of similar businesses of Tenant and its Affiliates in the
geographical area of such Facility. Tenant further acknowledges that the
diversion of residents or patient care activities from any Facility to other
facilities owned or operated by Tenant or its Affiliates at any time during the
Term will have a material adverse affect on the value and utility of such
Facility. Therefore, Tenant agrees that during the Term and for a period of one
(1) year thereafter, neither Tenant nor any of its Affiliates shall, without the
prior written consent of Landlord: (i) operate, own, participate in or otherwise
receive revenues from any other business providing services similar to those of
the Business of any Facility within an eight (8) mile radius of such Facility,
provided, however, that Tenant and its Affiliates may continue to operate, own,
manage, participate in or otherwise receive revenues from any of the facilities
listed on Schedule 4 (each an “ Exempt Facility” ) so long as, after the date
hereof, no aspects of the operations or management of any Exempt Facility are
changed in any manner that results in such Exempt Facility becoming more
competitive with any Facility, provided, however that routine maintenance and
capital expenditures in the ordinary course of business and minor variations in
the number of beds or living units, as applicable, in such other facilities
shall not be deemed to violate the foregoing, (ii) except as is necessary to
provide residents or patients with an alternative level of care, recommend or
solicit the removal or transfer of any resident or patient from any Facility to
any other nursing, health care, senior housing or retirement housing facility or
divert actual or potential residents, patients or care activities of the
Business conducted at any Facility to any other facilities owned or operated by
Tenant or its Affiliates or from which they receive any type of referral fees or
other compensation for transfers, or (iii) employ for other businesses any
management or supervisory personnel working on or in connection with any portion
of the Business or any Facility.

-11-

--------------------------------------------------------------------------------


      8.        Acceptance, Maintenance, Upgrade, Alteration and Environmenta.

           8.1         Acceptance “ AS IS” ; No Liens. Tenant acknowledges it
has leased, occupied and conducted operations at each Facility, that it is
presently engaged in operations like the Business conducted at each Facility in
the state where such Facility is located and has expertise in such industry and,
in deciding to enter into this Master Lease, has not relied on any
representations or warranties, express or implied, of any kind from Landlord.
Tenant has examined the condition of title to and thoroughly investigated the
Premises, has selected the Premises to its own specifications, has concluded
that no improvements or modifications to them are required in order to conduct
the Business, and accepts them on an “ AS IS” basis and assumes all
responsibility and cost for the correction of any observed or unobserved
deficiencies or violations. Notwithstanding its right to Protest set forth in
Section 5.2, Tenant shall not cause or permit any lien, encumbrance, levy or
attachment (a “ Lien” ), except a Permitted Tenant Property Lien (as defined
below) and except as otherwise may be expressly permitted under this Master
Lease, to be placed or assessed against any portion of the Premises or the
operation thereof for any reason.

           8.2        Tenant's Maintenance Obligations. Tenant shall (a) keep
and maintain the Premises in good appearance, repair and condition and maintain
proper housekeeping, (b) promptly make all repairs (interior and exterior,
structural and nonstructural, ordinary and extraordinary, foreseen and
unforeseen) necessary to keep each Facility in good and lawful order and
condition and in substantial compliance with all applicable requirements and
laws relating to the Business conducted thereon, including if Tenant has elected
to participate therein or if otherwise applicable certification for
participation in Medicare and Medicaid, and (c) keep and maintain all Landlord
and Tenant Personal Property in good condition, ordinary wear and tear excepted,
and repair and replace such property consistent with prudent industry practice.

           8.3        Upgrade Expenditures.

-12-

--------------------------------------------------------------------------------


           (a)        Without limiting Tenant's obligations to maintain the
Premises under this Lease, within thirty (30) days after the end of each Lease
Year commencing with the end of the applicable Lease Year shown on Schedule 2,
Tenant shall provide Landlord with evidence satisfactory to Landlord in the
reasonable exercise of Landlord's discretion that Tenant has in such Lease Year
spent on Upgrade Expenditures for each Facility an amount at least equal to the
Required Average Upgrade Expenditures when averaged with the Upgrade
Expenditures made in the then three (3) previous Lease Years with respect to
such Facility. As used herein, the “ Required Average Upgrade Expenditures” for
any Lease Year shall be calculated as follows: In the first (1st) Lease Year an
amount shall be calculated equal to the amount shown for each Facility on
Schedule 2 times the number of units in such Facility. For each subsequent Lease
Year, the calculated amount for the previous Lease Year shall be increased for
increases in the CPI. “ Upgrade Expenditures” means expenditures for (i)
upgrades or improvements to each Facility that have the effect of maintaining or
improving its competitive position in its respective marketplace, including new
or replacement wallpaper, tiles, window coverings, lighting fixtures, painting,
upgraded landscaping, carpeting, architectural adornments, common area amenities
and the like, but excluding capital improvements or repairs (including repairs
or replacements of the roof, structural elements of the walls, parking area or
the electrical, plumbing, HVAC or other mechanical or structural systems), and
(ii) other improvements to each Facility as reasonably approved by Landlord,
which shall include those matters, if any, that Landlord has approved in writing
as of the Effective Date based on descriptions and budgets that Tenant has
provided prior thereto.

           (b)        During the first three (3) years following the Effective
Date, Landlord shall make available to Tenant funds in the total amount of Four
Million Dollars ($4,000,000), which shall be used by Tenant for the purposes of
making capital improvements to the Premises (the “ CapEx Funds” ). From time to
time, but not more often than once in any calendar month and provided that no
Event of Default is then continuing, Landlord shall disburse the CapEx Funds in
order to reimburse Tenant for capital expenditures incurred by Tenant with
respect to the Premises, subject to the following conditions: (i) the
expenditures been approved by Landlord in its reasonable discretion (Tenant has
delivered the proposed schedule of capital improvements set forth on Schedule 8
attached hereto for Landlord's review and approval); (ii) Tenant's request for
disbursement shall be accompanied with such supporting documentation evidencing
the expenditure as Landlord may reasonably require; (iii) such amount shall be
requested and such capital improvements shall be completed within the first
three (3) years following the Effective Date; (iv) the annual Minimum Rent shall
be increased by the product of (a) the amount of such CapEx Funds disbursed, and
(b) a percentage equal to the greater of (I) eleven and one-half percent (11.5%)
per annum, or (II) Landlord's then market lease rate, not to exceed thirteen
percent (13%) per annum (as such funds are advanced from time to time); which
increased Minimum Rent shall be due and payable by Tenant on the first business
day of each calendar month; (v) Landlord's Investment shall be increased by the
amount of such CapEx Funds disbursed by Landlord; and (vi) if Landlord requests,
Landlord and Tenant shall execute an amendment or amendments to this Lease
evidencing the disbursement of such CapEx Funds and the applicable increases to
Minimum Rent and Landlord's Investment.

           8.4        Alterations by Tenant. Tenant may alter, improve,
exchange, replace, modify or expand (collectively, including any work performed
in connection with any Upgrade Expenditure, “ Alterations” ) the Facilities,
equipment or appliances in the Premises from time to time as it may determine is
desirable for the continuing and proper use and maintenance of the Premises;
provided, that any Alterations (excluding Alterations made with CapEx Funds) in
excess of Fifty Thousand Dollars ($50,000) with respect to any individual
Facility in any rolling twelve (12) month period shall require Landlord's prior
written consent; provided further, that any Alterations to the Premises must
satisfy the requirements set forth in Sections 4(4).02 and .03 of Revenue
Procedure 75-21, 1975-1 C.B. 715, as modified by Revenue Procedure 79-48, 1979-2
C.B. 529. All Alterations shall immediately become a part of the Premises and
the property of Landlord subject to this Master Lease, and except to the extent
that Landlord in its sole and absolute discretion agrees to fund them following
Tenant's written request therefor, the cost of all Alterations or other
purchases, whether undertaken as an on-going licensing, Medicare, Medicaid or
other regulatory requirement, or otherwise shall be borne solely by Tenant. Any
amounts so funded by Landlord shall (i) concurrently with such funding be added
to Landlord's Investment, and

-13-

--------------------------------------------------------------------------------


(ii) shall not, unless expressly agreed by Landlord to the contrary, in its sole
and absolute discretion, constitute Upgrade Expenditures. All Alterations shall
be done in a good and workmanlike manner in compliance with all applicable laws
and the insurance required under this Master Lease. Notwithstanding the
foregoing, any equipment acquired by Tenant at Tenant's sole cost and expense
that expands the services provided to the residents of any Facility, rather than
replaces existing equipment at such Facility, or replaces existing Tenant
Personal Property, or is otherwise permitted under Section 9.2, and that does
not constitute a fixture (under the real property law of the State in which such
Facility is located), shall constitute Tenant Personal Property subject to the
security interest granted to Landlord in Section 9.2. So long as there is no
continuing Event of Default, Tenant may remove at any time and dispose of the
equipment described in the preceding sentence free and clear of an security
interest of Landlord. Tenant further agrees to (x) periodically, but not less
than once per fiscal quarter, provide Landlord with information regarding all
Alterations and general maintenance activities that Tenant has engaged in or
intends to engage in during the succeeding fiscal quarter with respect to the
Premises, and (y) make appropriate officers available periodically for
consultation with representatives of Landlord with respect to matters relating
to ongoing Alterations to, and the general maintenance of, the Premises.

           8.5        Hazardous Materials. Tenant's use of the Premises
(i) shall comply with all Hazardous Materials Laws, (ii) shall not result in any
Hazardous Materials Claims and (iii) shall not involve any Environmental
Activities. If (x) any Environmental Activities occur, (y) if Landlord or Tenant
receive any notice of any Hazardous Materials Claims, or (z) if Tenant's use of
any portion of the Premises results in any violation of any Hazardous Materials
Law, or Landlord has a reasonable belief that any of the foregoing has occurred,
then Tenant shall promptly obtain all permits and approvals necessary to remedy
any such actual or suspected problem through the removal of Hazardous Materials
or otherwise, and upon Landlord's approval of the remediation plan, remedy any
such problem to the satisfaction of Landlord and all applicable governmental
authorities, in accordance with all Hazardous Materials Laws and good business
practices. Tenant shall immediately advise Landlord in writing of (a) any
Environmental Activities, (b) any violation of any Hazardous Materials Laws;
(c) any Hazardous Materials Claims against Tenant or any portion of the
Premises; (d) any remedial action taken by Tenant in response to any Hazardous
Materials Claims or any Hazardous Materials on, under or about any portion of
the Premises in violation of any Hazardous Materials Laws; (e) Tenant's
discovery of any occurrence or condition on or in the vicinity of any portion of
the Premises that materially increase the risk that any portion of the Premises
is or will be exposed to Hazardous Materials; and (f) all communications to or
from Tenant, any governmental authority or any other Person relating to
Hazardous Materials Laws or Hazardous Materials Claims with respect to any
portion of the Premises, including copies thereof. Notwithstanding any other
provision of this Master Lease, if any Hazardous Materials are discovered on,
under or about any portion of the Premises, or any violation of any Hazardous
Materials Law or any Hazardous Materials Claim occurs, the Term shall be
automatically extended and this Master Lease shall remain in full force and
effect until the earlier to occur of the completion of all remedial action or
monitoring, as approved by Landlord, in accordance with all Hazardous Materials
Laws, or the date specified in a written notice from Landlord to Tenant
terminating this Master Lease (which date may be subsequent to the date upon
which the Term was to have expired). Landlord shall have the right, at Tenant's
sole cost and expense (including, without limitation, Landlord's reasonable
attorneys' fees and costs) and with counsel chosen by Landlord, to join,
participate in and direct, as a party if it so elects, any legal proceedings or
actions initiated in connection with any Hazardous Materials Claims.

-14-

--------------------------------------------------------------------------------


      9.        Tenant Property and Security Interest.

           9.1        Tenant Property. Tenant shall obtain, install, maintain
and update all items of furniture, fixtures, supplies and equipment not included
as Landlord Personal Property as shall be necessary or reasonably appropriate to
operate each Facility in compliance with this Master Lease (“ Tenant Personal
Property” and with “ Tenant Intangible Property” , “ Tenant Property” ). “
Tenant Intangible Property” means all the following at any time owned by Tenant
in connection with its use of any portion of the Premises: Medicare, Medicaid
and other accounts and proceeds thereof; rents, profits, income or revenue
derived from such operation or use; all documents, chattel paper, instruments,
contract rights (including contracts with residents, employees and third-party
payors), deposit accounts, general intangibles and choses in action; refunds of
any Taxes or Other Charges; licenses and permits necessary or desirable for
Tenant's use of any portion of the Premises, including any applicable
certificate of need or other similar certificate, and the exclusive right to
transfer, move or apply for the foregoing and manage the Business conducted at
any portion of the Premises (including the right to apply for permission to
reduce the licensed bed complement, take any of the licensed beds out of service
or move the beds to a different location); and the right use, at no cost,
expense or royalty, for up to three (3) years following the termination of this
Master Lease for any reason other than the expiration of the then Term or the
default by Landlord, the names “ Clare Bridge,” “ Wynwood” and “ Sterling House”
and all reasonable variations and replacements or substitutions thereof.

           9.2        Landlord's Security Interest and Financing Statements. The
parties intend that if Tenant defaults under this Master Lease, Landlord will
control the Tenant Personal Property and the Tenant Intangible Property (to the
extent assignable in accordance with applicable law and with the applicable
terms and provisions thereof) so that Landlord or its designee can operate or
re-let each Facility and associated personal property intact for use as a
licensed facility engaged in the applicable Business. Therefore, to implement
the intention of the parties, and for the purpose of securing the payment and
performance of Tenant's obligations under this Master Lease, Tenant, as debtor,
hereby grants to Landlord, as secured party, a security interest in and an
express contractual Lien upon, all of Tenant's right, title and interest in and
to the Tenant Personal Property and the Tenant Intangible Property (to the
extent assignable in accordance with applicable law and with the applicable
terms and provisions thereof) and any and all products and proceeds thereof, in
which Tenant now owns or leases or hereafter acquires an interest or right. This
Master Lease constitutes a security agreement covering all such Tenant Personal
Property and Tenant Intangible Property (to the extent assignable in accordance
with applicable law), and Tenant shall keep such Tenant Property free and clear
of all Liens other than Liens in favor of Landlord and Permitted Tenant Property
Liens (as defined below). The security interest granted to Landlord hereunder is
intended by the parties to be subordinate to any security interest granted in
Tenant Personal Property in connection with the financing or leasing of all or
any portion thereof, so long as the lessor or financier agrees to give Landlord
written notice of any default by Tenant under the terms of such arrangement and
a reasonable time following such notice to cure any such default and to consent
to Landlord's written assumption of such arrangement upon curing such default (“
Permitted Tenant Property Liens” ). This security interest and agreement shall
survive the termination of this Master Lease resulting from an Event of Default.
Tenant shall pay all filing and reasonable record search fees and other costs
for such additional security agreements, financing statements, fixture filings
and other documents as Landlord may reasonably require to perfect or continue
the perfection of its security interest. Notwithstanding the foregoing, Tenant
shall be entitled to purchase, finance and/or lease vehicles or supplies, which
shall not be deemed or construed to be Landlord Personal Property and, with
respect to which, Tenant shall have no obligation to cause any applicable lessor
or financier to provide Landlord with the notice, cure and assumption rights
described hereinabove.

-16-

--------------------------------------------------------------------------------


           9.3        Landlord Personal Property. Landlord and Tenant
acknowledge that, as of the Effective Date, there is no Landlord Personal
Property relating to the Meditrust Carolina Facilities. In the event that
Landlord, in its sole and absolute discretion, funds the acquisition of any
personal property by Tenant relating to the Meditrust Carolina Facilities after
the Effective Date, all such personal property shall be considered Landlord
Personal Property.

      10.        Financial, Management and Regulatory Reports. Tenant shall
provide Landlord with the reports listed in Exhibit F at the time described
therein, and such other information about it or the operations of the Premises
and Business as Landlord may reasonably request from time to time. All financial
information provided shall be prepared in accordance with generally accepted
accounting principles consistently applied. If Tenant becomes subject to any
reporting requirements of the Securities and Exchange Commission during the
Term, it shall concurrently deliver to Landlord such reports as are delivered
pursuant to applicable securities laws.

      11.        Representations and Warranties.

           11.1        By Landlord . Landlord represents and warrants to Tenant
that:

           (a)        this Master Lease and all other documents executed or to
be executed by Landlord in connection herewith have been duly authorized and
shall be binding upon Landlord;

           (b)        each entity comprising Landlord is duly formed, validly
existing and in good standing under the laws of the State of its formation and
is duly authorized and qualified to perform this Master Lease within the
state(s) where any portion of the Premises is located; and

           (c)        neither this Master Lease nor any other document executed
or to be executed in connection herewith violates the terms of any other
agreement of any entity comprising Landlord.

-16-

--------------------------------------------------------------------------------


           11.2        By Tenant. Tenant represents and warrants to Landlord
that:

           (a)        this Master Lease and all other documents executed or to
be executed by Tenant in connection herewith have been duly authorized and shall
be binding upon Tenant;

           (b)        each entity comprising Tenant is duly formed, validly
existing and in good standing under the laws of the State of its formation and
at least one of such entities is duly authorized and qualified to perform this
Master Lease within the State(s) where any portion of the Premises is located;

           (c)        neither this Master Lease nor any other document executed
or to be executed by Tenant in connection herewith violates the terms of any
other agreement of any entity comprising Tenant;

           (d)        all documents, plans, surveys and other data or
information, including financial data and information, related to the Meditrust
Carolina Facilities and prepared by or on behalf of Tenant and provided by or on
behalf of Tenant to Landlord in connection with the transactions contemplated in
this Master Lease, are true, correct and complete in all material respects and
disclose all material facts with no material omissions with respect thereto;

           (e)        Tenant holds good and marketable title to, and the entire
right, title, and interest in, the Tenant Property located in the Meditrust
Carolina Facilities, free and clear of any and all leases, Liens, encumbrances,
or other liabilities, except as otherwise permitted under Section 9.2;

           (f)        there are no Liens encumbering title to any of the
Meditrust Carolina Facilities arising by, through or under Tenant;

           (g)        each Meditrust Carolina Facility has available to its
boundaries adequate utilities, including without limitation, adequate water
supply, storm and sanitary sewage facilities, telephone, gas, electricity and
fire protection, as is required for the operation of such Meditrust Carolina
Facility as contemplated under this Master Lease;

           (h)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, the improvements at each
Meditrust Carolina Facility and each portion thereof (i) have been constructed
in a good and workmanlike manner, free from material defects and in material
compliance with all applicable laws, and (ii) are in good condition and repair,
free from material defects and in material compliance with all applicable laws
and CC&R's;

           (i)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, each Meditrust Carolina Facility
is properly zoned for its current use and intended use hereunder, and the real
property comprising each Meditrust Carolina Facility and the operation and use
thereof, including all boundary line adjustments to such real property,
materially comply with all applicable laws including laws concerning the
subdivision of real property;

           (j)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, there are not now, and have not
been during Tenant's occupancy of the Meditrust Carolina Facilities under the
Meditrust Lease Documents, (i) any Hazardous Materials installed or stored in or
otherwise present or existing at, on, in or under any Meditrust Carolina
Facility, (ii) any Environmental Activities at any Meditrust Carolina Facility,
(iii) any Hazardous Materials Claims at any Meditrust Carolina Facility, and
(iv) any violation of any Hazardous Materials Law affecting any Meditrust
Carolina Facility;

-17-

--------------------------------------------------------------------------------


           (k)        except to the extent set forth to the contrary on
Schedule 5, to the best of Tenant's knowledge, there are no soil conditions
adversely affecting any Meditrust Carolina Facility;

           (l)        except to the extent set forth to the contrary on
Schedule 5, Tenant has received no notice and to the best of its knowledge has
no knowledge that (i) any government agency or any employee or official thereof
considers that the conduct of the Business at any Meditrust Carolina Facility,
or the operation or use of any Meditrust Carolina Facility for its current use,
has failed or will fail to materially comply with any applicable law, (ii) any
investigation has been commenced or is contemplated respecting any such possible
or actual failure of the Business conducted at any Meditrust Carolina Facility,
or the operation or use of any Meditrust Carolina Facility for its current use,
to materially comply with any applicable law, other than routine deficiencies
noted in connection with licensing surveys and inspections, each of which is or
shall promptly be addressed in an appropriate plan of correction in accordance
with applicable law, and (iii) there are any unsatisfied requests for repairs,
restorations or alterations with regard to any Meditrust Carolina Facility from
any person, entity or authority, including, any lender, insurance carrier or
governmental authority, other than routine deficiencies noted in connection with
licensing surveys and inspections, each of which is or shall promptly be
addressed in an appropriate plan of correction in accordance with applicable
law;

           (m)        except to the extent set forth to the contrary on Schedule
5, there are no material actions, suits or proceedings pending or threatened
before or by any judicial, administrative or union body, any arbiter or any
governmental authority, against or affecting Tenant, or any Meditrust Carolina
Facility or any portion thereof or the transactions contemplated by, or the
enforceability of, this Master Lease, and there are no existing or, to the best
of Tenant's knowledge, proposed or threatened eminent domain or similar
proceedings which would affect title or access to any Meditrust Carolina
Facility in any manner whatsoever;

           (n)        Tenant has obtained and holds all consents, approvals,
licenses, permits and other permissions related to leasing the Meditrust
Carolina Facilities from Landlord, operating the Meditrust Carolina Facilities
as contemplated under this Master Lease and conducting the Business thereon and
the other matters and transactions contemplated herein as are required or Tenant
under any applicable law;

           (o)        except to the extent set forth to the contrary on
Schedule 5, immediately prior to the Effective Date (i) there were no existing
breaches of or defaults or events of default under any Meditrust Lease Document
by any entity comprising Tenant or, to the best of Tenant's knowledge, by any
entity comprising Meditrust Landlord, and (ii) all rent, taxes, expenses and
other charges owed by any Tenant under any Meditrust Lease Document to Meditrust
Landlord or any other Person have been paid or otherwise satisfied.

-18-

--------------------------------------------------------------------------------


      12.        Events of Default. The occurrence of any of the following
events will constitute an “ Event of Default” on the part of Tenant, and there
shall be no cure period therefor except as otherwise expressly provided:

           (a)         Tenant's failure to pay within five (5) calendar days of
the date when due any Minimum Rent, Additional Rent, Taxes, Other Charges or
other payments required under this Master Lease;

           (b)        [Intentionally-Omitted];

           (c)        [Intentionally-Omitted];

           (d)        A material default by Tenant or any Affiliate of Tenant
(i) the LC Agreement, (ii) any other lease, agreement or obligation between it
and Landlord or any of its Affiliates which is not cured within any applicable
cure period specified therein, or (iii) any other lease agreement or obligation
between it and JER/NHP Senior Living Acquisition, LLC or any of its Affiliates,
provided that NHP is then a member of JER/NHP Senior Housing, LLC, or (iv) under
any other obligation which affects the Premises, which material default has not
been waived or cured in accordance with the applicable agreement;

           (e)         (i) Any material misstatement or omission of fact in any
written report, notice or communication from Tenant to Landlord with respect to
Tenant, the Premises or the Business, or (ii) any representation or warranty
made by Tenant in this Master Lease proves to have been false, incorrect,
misleading or incomplete when made;

           (f)        The failure to perform or comply with (i) the provisions
of Section 6, or (ii) the provisions of Section 16;

           (g)        (i) Tenant shall generally not pay its debts as they
become due, or shall admit in writing its inability to pay its debts generally,
or shall make an assignment of all or substantially all of its property for the
benefit of creditors; (ii) a receiver, trustee or liquidator shall be appointed
for either of them or any of their property, if within three (3) business days
of such appointment Tenant does not inform Landlord in writing that they intend
to cause such appointment to be discharged or such discharge is not diligently
prosecuted to completion within sixty (60) days after the date of such
appointment; (iii) the filing by either of them of a voluntary petition under
any federal bankruptcy or state law to be adjudicated as bankrupt or for any
arrangement or other debtor's relief; or (iv) the involuntary filing of such a
petition against either of them by any other party, unless Tenant within three
(3) business days of such filing informs Landlord in writing of their intent to
cause such petition to be dismissed, such dismissal is diligently prosecuted and
such petition is dismissed within ninety (90) days after filing; or

           (h)        The failure to perform or comply with any other provision
of this Master Lease not requiring the payment of money and not set forth in
Sections 12(b)-(g) above unless (i) within three (3) business days of Tenant's
receipt of a notice of default from Landlord, Tenant gives Landlord notice of
its intent to cure such default; and (ii) Tenant cures it either (x) within
thirty (30) days after such notice from Landlord or (y) if such default cannot
with due diligence be so cured because of the nature of the default or delays
beyond the control of Tenant and cure after such period will not have a
materially adverse effect upon any portion of the Premises or any portion of the
Business, then such default shall not constitute an Event of Default if Tenant
uses its best efforts to cure such default by promptly commencing and diligently
pursuing such cure to the completion thereof and cures it within one hundred
twenty (120) days after such notice from Landlord.

-19-

--------------------------------------------------------------------------------


      13.        Remedies. Upon the occurrence of an Event of Default, Landlord
may exercise all rights and remedies under this Master Lease and the laws of the
state(s) where the Premises are located that are available to a lessor of real
and personal property in the event of a default by its lessee, and as to the
Tenant Property, all remedies granted under the laws of such state(s) to a
secured party under its Uniform Commercial Code. Landlord shall have no duty to
mitigate damages unless required by applicable law and shall not be responsible
or liable for any failure to relet any of the Premises or to collect any rent
due upon any such reletting. Tenant shall pay Landlord, immediately upon demand,
all expenses incurred by it in obtaining possession and reletting any of the
Premises, including fees, commissions and costs of attorneys, architects, agents
and brokers.

           13.1        General. Without limiting the foregoing, Landlord shall
have the right (but not the obligation) to do any of the following upon an Event
of Default: (a) sue for the specific performance of any covenant of Tenant as to
which it is in breach; (b) enter upon any portion of the Premises, terminate
this Master Lease, dispossess Tenant from the Premises and/or collect money
damages by reason of Tenant's breach, including the acceleration of all Rent
which would have accrued after such termination and all obligations and
liabilities of Tenant under this Master Lease which survive the termination of
the Term; (c) elect to leave this Master Lease in place and sue for Rent and
other money damages as the same come due; (d) (before or after repossession of
the Premises pursuant to clause (b) above and whether or not this Master Lease
has been terminated) relet any portion of the Premises to such tenant(s), for
such term(s) (which may be greater or less than the remaining balance of the
Term), rent, conditions (which may include concessions or free rent) and uses as
it may determine in its sole discretion and collect and receive any rents
payable by reason of such reletting; and (e) sell any Tenant Property in a
non-judicial foreclosure sale.

           13.2        Receivership. Tenant acknowledges that a Catastrophic
Event of Default will materially and irreparably impair the value of Landlord's
investment in the Premises. Therefore, in addition to its other rights and
remedies, upon a Catastrophic Event of Default Landlord shall have the right to
petition any appropriate court for the appointment of a receiver to take
possession of the Premises or applicable Facility, to manage the operation of
the Premises or applicable Facility, to collect and disburse all rents, issues,
profits and income generated thereby and to the extent applicable and possible,
to preserve or replace any affected license or provider certification for the
Premises or applicable Facility or to otherwise substitute the licensee or
provider thereof (the “ Receivership” ). If Landlord commences the Receivership,
the receiver shall be paid a reasonable fee for its services and all such fees
and other expenses of the Receivership shall be paid in addition to, and not in
limitation of, the Rent otherwise due to Landlord hereunder. Tenant irrevocably
consents to the Receivership upon a Catastrophic Event of Default and thus
stipulates to and agrees not to contest the appointment of a receiver under such
circumstances and for such purposes. Landlord's right and remedy to obtain a
Receivership pursuant to this Section 13.2 shall not prevent, limit or otherwise
impair Landlord from seeking or obtaining the appointment of a receiver upon any
Event of Default other than a Catastrophic Event of Default with respect to all
or any portion of the Premises in accordance with applicable law.

-20-

--------------------------------------------------------------------------------


           13.3        Remedies Cumulative; No Waiver. No right or remedy herein
conferred upon or reserved to Landlord is intended to be exclusive of any other
right or remedy, and each and every right and remedy shall be cumulative and in
addition to any other right or remedy given hereunder or now or hereafter
existing at law or in equity. Any notice or cure period provided herein shall
run concurrently with any provided by applicable law. No failure of Landlord to
insist at any time upon the strict performance of any provision of this Master
Lease or to exercise any option, right, power or remedy contained herein shall
be construed as a waiver, modification or relinquishment thereof as to any
similar or different breach (future or otherwise) by Tenant. Landlord's receipt
of any rent or other sum due hereunder (including any late charge) with
knowledge of any breach shall not be deemed a waiver of such breach, and no
waiver by Landlord of any provision of this Master Lease shall be effective
unless expressed in a writing signed by it.

           13.4        Performance of Tenant's Obligations. If Tenant at any
time shall fail to make any payment or perform any act on its part required to
be made or performed under this Master Lease, after expiration of applicable
notice or cure periods as expressly provided herein, if any, then Landlord may,
without waiving or releasing Tenant from any obligations or default hereunder,
make such payment or perform such act for the account and at the expense of
Tenant, and enter upon any portion of the Premises for the purpose of taking all
such action as may be reasonably necessary. No such entry shall be deemed an
eviction of Tenant. All sums so paid by Landlord and all necessary and
incidental costs and expenses (including reasonable attorneys' fees and
expenses) incurred in connection with the performance of any such act by it,
together with interest at the Agreed Rate from the date of the making of such
payment or the incurring of such costs and expenses, shall at Landlord's option,
which may be exercised in Landlord's sole and absolute discretion, either be
payable by Tenant to Landlord on demand or added to Landlord's Investment.

      14.        Provisions on Termination.

           14.1        Surrender of Possession. On the expiration of the Term or
earlier termination or cancellation of this Master Lease (the “ Termination
Date” ), Tenant shall deliver to Landlord or its designee possession of (a) each
Facility and associated Landlord Personal Property, if any, in a neat and clean
condition and in as good a condition as existed at the date of their possession
and occupancy pursuant to this Master Lease, ordinary wear and tear excepted,
(b) a fully operational Business at each Facility including, at Tenant's sole
cost except to the extent provided to the contrary in Section 7.2, any
Alterations necessitated by, or imposed in connection with, a change of
ownership inspection survey for the transfer of operation of any portion of the
Premises to Landlord or its designee, and (c) provided that Landlord or its
designee executes an agreement, in form and substance reasonably acceptable to
such party, confirming its obligation to maintain such records for a period
equal to the longer of (i) the applicable statute of limitations, or (ii) the
period required by applicable law, all patient charts and resident records along
with appropriate resident consents if necessary and copies of all its books and
records relating to the Business and the Premises. Accordingly, Tenant shall not
at any time during or after the Term seek to transfer, surrender, allow to
lapse, or grant any security interest or any other interest in and to the
licenses, permits or certifications relating to any portion of the Business or
any portion of the Premises, nor shall Tenant commit or omit any act that would
jeopardize any portion of the Business or any licensure or certification of any
portion of the Premises. Tenant shall cooperate fully with Landlord or its
designee in transferring or obtaining all necessary licenses and certifications
for Landlord or its designee, and Tenant shall comply with all requests for an
orderly transfer of the Business, Facility licenses, and Medicare and Medicaid
certifications and possession at the time of its surrender of the Premises to
Landlord or its designee. Subject to all applicable laws and to the applicable
limitations set forth in Section 14.3, Tenant hereby assigns, effective upon the
Termination Date, all rights to operate the facility to Landlord or its designee
including all required licenses and permits and all rights to apply for or
otherwise obtain them, and all other nonproprietary Tenant Intangible Property
relating to any portion of the Premises.

-21-

--------------------------------------------------------------------------------


           14.2        Removal of Tenant Personal Property. Provided that no
Event of Default then exists, in connection with the surrender of the Premises,
Tenant may upon at least five (5) business days prior notice to Landlord remove
from the Premises in a workmanlike manner all Tenant Personal Property, leaving
the Premises in good and presentable condition and appearance, including repair
of any damage caused by such removal; provided that Landlord shall have the
right and option, subject to the approval of any lienholder permitted under
Section 9.2, to purchase the Tenant Personal Property (excluding vehicles) for
its then net book value during such five (5) business day notice period, in
which case Tenant shall so convey the Tenant Personal Property to Landlord by
executing a bill of sale in a form reasonably required by Landlord. If there is
any Event of Default then existing, Tenant will not remove any Tenant Personal
Property from the Premises and instead will, on demand from Landlord, convey it
to Landlord for no additional consideration by executing a bill of sale in a
form reasonably required by Landlord. Title to any Tenant Personal Property
which is not removed by Tenant as permitted above upon the expiration of the
Term shall, at Landlord's election, vest in Landlord; provided, however, that
Landlord may remove and store or dispose at Tenant's expense any or all of such
Tenant Personal Property which is not so removed by Tenant without obligation or
accounting to Tenant.

           14.3        Management of Premises. Commencing on the Termination
Date, Landlord or its designee, upon written notice to Tenant, may elect to
assume the responsibilities and obligations for the management and operation of
the Business and Tenant agrees to cooperate fully to accomplish the transfer of
such management and operation without interrupting the operation of the
Business. Tenant agrees that Landlord or its designee may operate the Business
under Tenant's licenses and certifications to the extent allowed under
applicable law pending the issuance of new licenses and certifications to
Landlord or its designee. Tenant shall not commit any act or be remiss in the
undertaking of any act that would jeopardize any licensure or certification of
any portion of the Premises, and Tenant shall comply with all requests for an
orderly transfer of any and all facility and other licenses, Medicare and
Medicaid certifications to the extent that Tenant is participating therein and
possession of the Premises at the time of any such surrender.

           14.4        Holding Over. If Tenant shall for any reason remain in
possession of any portion of the Premises after the Termination Date, such
possession shall be a month-to-month tenancy during which time Tenant shall pay
as rental on the first (1st) business day of each month one and one-half (1-1/2
times the total of the monthly Minimum Rent payable with respect to the last
Lease Year plus all additional charges accruing during the month and all other
sums, if any, payable by Tenant pursuant to this Master Lease. Nothing contained
herein shall constitute the consent, express or implied, of Landlord to the
holding over of Tenant after the Termination Date, nor shall anything contained
herein be deemed to limit Landlord's remedies.

-22-

--------------------------------------------------------------------------------


           14.5        Survival. All representations, warranties, covenants and
other obligations of Tenant under this Master Lease shall survive the
Termination Date.

      15.        Certain Landlord Rights.

           15.1        Entry and Examination of Records. Landlord and its
representatives may enter any portion of the Premises at any reasonable time
after reasonable notice to Tenant to inspect the Premises for compliance, to
exhibit the Premises for sale, lease or mortgaging, or for any other reason;
provided that no such notice shall be required in the event of an emergency,
upon an Event of Default or to post notices of non-responsibility under any
mechanic's or materialman's lien law. No such entry shall unreasonably interfere
with residents, patients, patient care or the Business. During normal business
hours, Tenant will permit Landlord and its representatives, inspectors and
consultants to examine all contracts, books and financial and other records
(wherever kept) relating to Tenant's operations at any portion of the Premises.

           15.2        Grant Liens; Change in Zoning. Without the consent of
Tenant, Landlord may from time to time, directly or indirectly, create or
otherwise cause to exist any Lien, title retention agreement, or other
encumbrance upon the Premises, or any portion thereof or interest therein
(including this Master Lease), whether to secure any borrowing or other means of
financing or refinancing or otherwise. Without the consent of Tenant, Landlord
may from time to time directly or indirectly, create or otherwise cause to exist
any restrictive covenant or easement upon the Premises, or accede to a change in
the zoning of any portion of the Premises, so long as such covenant, easement or
change would not have a material adverse effect on the Business or other
activities of Tenant conducted thereon pursuant to the terms of this Master
Lease.

           15.3        Subordination, Attornment and Nondisturbance. Upon the
request of Landlord, Tenant shall subordinate this Master Lease to the Lien of
any encumbrance consented to by Landlord pursuant to Section 15.2. Any such
encumbrance, or an ancillary agreement in connection therewith, shall provide,
subject to customary limitations and exceptions (a) that so long as no Event of
Default shall exist, (i) it is subject to the rights of Tenant under this Master
Lease, and (ii) that Tenant's occupancy hereunder, including Tenant's right of
quiet enjoyment provided herein, shall not be disturbed if any Person (a “
Foreclosure Purchaser” ) takes possession of the applicable portion of the
Premises through foreclosure proceeding or otherwise, and (b) that Tenant shall
attorn to any Foreclosure Purchaser.

           15.4        Estoppel Certificates. Tenant and Landlord shall, at any
time upon not less than five (5) days prior written request by the other party,
have an authorized representative execute, acknowledge and deliver to the
requesting party or its designee a written statement certifying (a) that this
Master Lease, together with any specified modifications, is in full force and
effect, (b) the dates to which Rent and additional charges have been paid,
(c) that no default by either party exists or specifying any such default and
(d) as to such other matters as the requesting may reasonably request.

-23-

--------------------------------------------------------------------------------


           15.5        Conveyance Release. Landlord or any successor owner may
sell or transfer all or any portion of the Premises or assign in whole or in
part this Master Lease in its sole and absolute discretion, which shall in each
case include an assignment and delivery to the purchaser or assignee of all
funds then held in escrow pursuant to this Master Lease (or the allocable
portion thereof), and upon any such sale or transfer, they shall thereupon be
released from all future liabilities and obligations under this Master Lease
arising or accruing from and after the date of such conveyance or other
transfer, which instead shall thereupon be binding upon the new owner.

      16.        Assignment and Subletting. Without the prior written consent of
Landlord, which may be withheld or conditioned at its sole discretion, this
Master Lease shall not, nor shall any interest of Tenant herein, be assigned or
encumbered by operation of law, nor shall Tenant voluntarily or involuntarily
assign, mortgage, encumber or hypothecate any interest in this Master Lease or
sublet any portion of the Premises except (i) in the ordinary course of Tenant's
business to residents or occupants of such Facility or their immediate family
members using Tenant's standard form occupancy lease for the State in which the
applicable Facility is located (in the form approved by the regulatory agency
having jurisdiction thereover), and (ii) for incidental subleases and occupancy
agreements to providers of incidental services to residents (such as physical
therapists or beauty shops) which (A) do not exceed in the aggregate for any
single Facility more than one hundred (100) square feet within such Facility,
and (B) with respect to any individual sublease or occupancy agreement, does not
exceed one (1) year in duration (including any available renewal or extension
terms). Any of the foregoing acts without such consent shall be void and shall,
at Landlord's sole option, constitute an Event of Default giving rise to
Landlord's right, among other things, to terminate this Master Lease. An
assignment of this Master Lease by Tenant shall be deemed to include:
(a) entering into a management or similar agreement relating to the operation or
control of any portion of the Premises with a Person that is not an Affiliate of
Tenant; (b) any change (voluntary or involuntary, by operation of law or
otherwise, including the transfer, assignment, sale, hypothecation or other
disposition of any equity interest in Tenant) in the Person that ultimately
exert effective Control over the management of the affairs of Tenant as of the
date hereof; provided that an initial public offering of Tenant shall not be
deemed to be an assignment of the Master Lease so long as thereafter less than
twenty-five percent (25%) of the voting stock of Tenant is held by any Person or
related group that did not have such ownership prior thereto; or (c) the sale or
other transfer of all or any portion of any certificate of need, bed rights or
other similar certificate or license relating to any portion of the Business or
any portion of the Premises. Notwithstanding the foregoing, Tenant may, without
Landlord's prior written consent, assign this Master Lease or sublet the
Premises or any portion thereof to an Affiliate of Tenant if all of the
following are first satisfied: (w) such Affiliate fully assumes Tenant's
obligations hereunder; (x) Tenant remains fully liable hereunder; (y) the use of
the applicable portion of the Premises remains unchanged; and (z) Landlord in
its reasonable discretion shall have approved the form and content of all
documents for such assignment or sublease and received an executed counterpart
thereof. In no event shall Tenant sublet any portion of the Premises on any
basis such that the rental to be paid by the sublessee would be based, in whole
or in part, on either the income or profits derived by the business activities
of the sublessee, or any other formula, such that any portion of the sublease
rental received by Landlord would fail to qualify as “ rents from real property”
within the meaning of Section 856(d) of the U.S. Internal Revenue Code, or any
similar or successor provision thereto.

-24-

--------------------------------------------------------------------------------


      17.        Damage by Fire or Other Casualty. Tenant shall promptly notify
Landlord of any damage or destruction of any portion of the Premises and
diligently repair or reconstruct such portion of the Premises to a like or
better condition than existed prior to such damage or destruction. Any net
insurance proceeds payable with respect to the casualty shall be used for the
repair or reconstruction of the applicable portion of the Premises pursuant to
reasonable disbursement controls in favor of Landlord. If such proceeds are
insufficient, Tenant shall provide the required additional funds; if they are
more than sufficient, the surplus shall belong and be paid to Tenant. Tenant
shall not have any right under this Master Lease, and hereby waives all rights
under applicable law, to abate, reduce or offset rent by reason of any damage or
destruction of any portion of the Premises by reason of an insured or uninsured
casualty.

      18.        Condemnation. Except as provided to the contrary in this
Section 18, this Master Lease shall not terminate and shall remain in full force
and effect in the event of a taking or condemnation of the Premises, or any
portion thereof, and Tenant hereby waives all rights under applicable law to
abate, reduce or offset rent by reason of such taking. If during the Term all or
substantially all (a “ Complete Taking” ) or a smaller portion (a “ Partial
Taking” ) of any Facility is permanently taken or condemned by any competent
public or quasi-public authority, then (a) in the case of a permanent Complete
Taking, Tenant may at its election made within thirty (30) days of the effective
date of such Taking, terminate this Master Lease with respect to such Facility
and the current Rent shall be prorated as of the effective date of such
termination, or (b) in the case of a permanent Partial Taking, the Rent shall be
abated to the same extent as the resulting diminution in Fair Market Value of
the portion of the Premises taken. The award payable upon a Complete Taking
shall be allocated (i) as provided by the taking authority, (ii) in the absence
thereof, as agreed by the parties, or (iii) failing such agreement within
thirty(30) days after the effective date of such Taking, pursuant to the
appraisal procedure described in Exhibit C. The resulting diminution in Fair
Market Value on the effective date of a Partial Taking shall be as established
pursuant to Exhibit C. Landlord alone shall be entitled to prosecute, litigate,
compromise and settle any condemnation claim, any Complete Taking or any Partial
Taking, and to receive and retain any award for a Partial Taking.

      19.        Indemnification. Tenant agrees to protect, indemnify, defend
and save harmless Landlord, its directors, officers, shareholders, agents and
employees from and against any and all foreseeable or unforeseeable liability,
expense, loss, cost, deficiency, fine, penalty or damage (including
consequential or punitive damages) of any kind or nature, including reasonable
attorneys' fees, from any suits, claims or demands, on account of any matter or
thing, action or failure to act arising out of or in connection with this Master
Lease, the Premises or the operations of Tenant on any portion of the Premises,
including (a) the breach by Tenant of any of its representations, warranties,
covenants or other obligations hereunder, (b) any Protest, (c) all known and
unknown Environmental Activities on any portion of the Premises, Hazardous
Materials Claims or violations by Tenant of a Hazardous Materials Law with
respect to any portion of the Premises, and (d) upon or following the
Termination Date, the correction of all deficiencies of a physical nature
identified by, and any liability assessed or asserted by, any governmental
agency or Medicare or Medicaid providers (but only to the extent Tenant was, or
was required pursuant to applicable law to be, participating in the same as of
the termination date) as a result of or arising out of or in connection with
this Master Lease or the related change of ownership inspection and audit
(including any overpayment to any Medicare, Medicaid or other third-party
payor), except to the extent that Tenant is not responsible therefor pursuant to
Section 7.2. Upon receiving knowledge of any suit, claim or demand asserted by a
third party that Landlord believes is covered by this indemnity, it shall give
Tenant notice of the matter. If Landlord does not elect to defend the matter
with its own counsel at Tenant's expense, Tenant shall then defend Landlord at
Tenant's expense (including Landlord's reasonable attorneys' fees and costs)
with legal counsel satisfactory to Landlord

-25-

--------------------------------------------------------------------------------


      20.        Attorneys Fees; Disputes. If any party brings any action to
interpret or enforce this Master Lease, or for damages for any alleged breach,
the prevailing party shall be entitled to reasonable attorneys' fees and costs
as awarded by the court in addition to all other recovery, damages and costs.
EACH PARTY HEREBY WAIVES ANY RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM BROUGHT BY EITHER PARTY AGAINST THE OTHER IN CONNECTION WITH ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS MASTER LEASE,
INCLUDING THE RELATIONSHIP OF THE PARTIES, TENANT'S USE AND OCCUPANCY OF ANY
PORTION OF THE PREMISES, OR ANY CLAIM OF INJURY OR DAMAGE RELATING TO THE
FOREGOING OR THE ENFORCEMENT OF ANY REMEDY. All disputes arising under or
relating to this Master Lease shall be brought and litigated in the state and/or
federal courts in Orange County, California and all related appellate courts,
and Landlord and Tenant hereby consent to the jurisdiction of such courts.

      21.        Notices. All notices and demands, certificates, requests,
consents, approvals and other similar instruments under this Master Lease shall
be in writing and sent by personal delivery, U. S. certified or registered mail
(return receipt requested, postage prepaid) or FedEx or similar generally
recognized overnight carrier regularly providing proof of delivery, addressed as
follows:

If to Tenant:
Alterra Healthcare Corporation
10000 Innovation Drive
Milwaukee, Wisconsin 53226
Attention: Mark W. Ohlendorf
Fax No. (414) 918-5055

With a copy to:
Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, N.E.
Attention: Miriam J. Dent, Esq.
Fax No. (404) 525-2224



-26-

--------------------------------------------------------------------------------


If to Landlord:
Nationwide Health Properties, Inc.
610 Newport Center Drive, Suite 1150
Newport Beach, California 92660
Attention: President and General Counsel
Fax No. (949) 759-6876

With a copy to:
Sherry, Meyerhoff & Hanson LLP
610 Newport Center Drive, Suite 1200
Newport Beach, California 92660
Attention: Kevin L. Sherry, Esq.
Fax No. (949) 719-1212

A party may designate a different address by notice as provided above. Any
notice or other instrument so delivered (whether accepted or refused) shall be
deemed to have been given and received on the date of delivery established by
U.S. Post Office return receipt or the carrier's proof of delivery or, if not so
delivered, on the day received (provided that such notice or instrument shall be
deemed received on the next succeeding business day if received after 5:00 p.m.
(local time)). Delivery to any officer, general partner or principal of a party
shall be deemed delivery to such party. Notice to any one co-Tenant shall be
deemed notice to all co-Tenants.

      22.        Miscellaneous. Since each party has been represented by counsel
and this Master Lease has been freely and fairly negotiated, all provisions
shall be interpreted according to their fair meaning and shall not be strictly
construed against any party. While nothing contained in this Master Lease should
be deemed or construed to constitute an extension of credit by Landlord to
Tenant, if a portion of any payment made to Landlord is deemed to violate any
applicable laws regarding usury, such portion shall be held by Landlord to pay
the future obligations of Tenant as such obligations arise and if Tenant
discharges and performs all obligations hereunder, such funds will be reimbursed
(without interest) to Tenant on the Termination Date. If any part of this Master
Lease shall be determined to be invalid or unenforceable, the remainder shall
nevertheless continue in full force and effect. Time is of the essence, and
whenever action must be taken (including the giving of notice or the delivery of
documents) hereunder during a certain period of time or by a particular date
that ends or occurs on a Saturday, Sunday or federal holiday, then such period
or date shall be extended until the immediately following business day. Whenever
the words “ including” , “ include” or “ includes” are used in this Master
Lease, they shall be interpreted in a non-exclusive manner as though the words “
without limitation” immediately followed. Whenever the words day or days are
used in this Master Lease, they shall mean “ calendar day” or “ calendar days”
unless expressly provided to the contrary. The titles and headings in this
Master Lease are for convenience of reference only and shall not in any way
affect the meaning or construction of any provision. Unless otherwise expressly
provided, references to any “ Section” mean a section of this Master Lease
(including all subsections), to any “ Exhibit” or “ Schedule” mean an exhibit or
schedule attached hereto, and references to “ Medicare” or “ Medicaid” include
any successor program. If more than one Person is Tenant hereunder, their
liability and obligations hereunder shall be joint and several. Promptly upon
the request of either party and at its expense, the parties shall prepare, enter
into and record a suitable short form memorandum of this Master Lease. This
Master Lease (a) together with the Agreement to Enter Into Master Lease, LC
Agreement, Memorandum of Understanding and all other documents or instruments
executed as of the Effective Date in connection therewith, contains the entire
agreement of the parties as to the subject matter hereof and supersedes all
prior or contemporaneous verbal or written agreements or understandings, (b) may
be executed in several counterparts, each of which shall be deemed an original,
but all of which shall constitute one and the same document, (c) may only be
amended by a writing executed by the parties, (d) shall inure to the benefit of
and be binding upon the successors and permitted assigns of the parties,
(e) shall be governed by and construed and enforced in accordance with the
internal laws of the State of California, without regard to the conflict of laws
rules thereof, provided that the law of the State in which each Facility is
located (each a “ Situs State” ) shall govern procedures for enforcing, in the
respective Situs State, provisional and other remedies directly related to such
Facility and related personal property as may be required pursuant to the law of
such Situs State, including without limitation the appointment of a receiver;
and, further provided that the law of the Situs State also applies to the
extent, but only to the extent, necessary to create, perfect and foreclose the
security interests and liens created under this Master Lease, and
(f) incorporates by this reference any Exhibits and Schedules attached hereto.

-27-

--------------------------------------------------------------------------------


      23.        Meditrust Carolina Facilities.

           23.1        Tenant Purchase Option.

           (a)        Provided no Event of Default exists on the applicable Call
Exercise Date or the applicable closing date, Tenant shall have the option to
purchase each of the Meditrust Carolina Facilities by giving Landlord written
notice (a “ Call Exercise Notice” ) thereof on a date (the “ Call Exercise Date”
) that is at least thirty (30) days but no more than sixty (60) days prior to
the anticipated closing date for the consummation of such purchase. Landlord
shall not unreasonably withhold its consent to the extension or adjustment of
the dates set forth in the preceding sentence upon the prior written request of
Tenant. The purchase price shall be the applicable amount (the “ Minimum
Residence Price” ) set forth on Schedule 6; provided, however, Landlord may, in
its sole discretion, agree to accept a purchase price that is less than the
Minimum Residence Price in connection with Tenant's concurrent arms-length sale
of the applicable Meditrust Carolina Facility to an unaffiliated third-party.
Within ten (10) days of Tenant's delivery of any Call Exercise Notice, the
parties shall sign the standard sale escrow instructions (the “ Sale
Instructions” ) of a national title company (selected by Landlord) that are in
form and substance reasonably satisfactory to Landlord, which Sale Instructions
shall provide (i) for no representations or warranties, due diligence or other
contingencies in favor of Tenant; (ii) that Tenant shall deposit five percent
(5%) of the purchase price with the title company, which may be retained by
Landlord as liquidated damages solely for any breach by Tenant of the terms of
this Section 23.1 or the Sale Instructions (and which in no way shall liquidate
or limit Landlord's damages by reason of any other breach of this Master Lease);
(iii) that the escrow shall close on the date identified in the applicable Call
Exercise Notice, at which time Tenant shall pay the purchase price in cash and
Landlord shall deliver title to the applicable Meditrust Carolina Facility,
subject only to the applicable Permitted Exceptions; (iv) that Tenant shall pay
all transaction costs; (v) that Tenant may elect to cause the conveyance of the
applicable Meditrust Carolina Facility to be made by Landlord to a third party.
If Tenant fails to close the escrow for the purchase of any Meditrust Carolina
Facility for any reason other than a breach by Landlord, then no Event of
Default shall arise solely as a result of such failure, but the rights granted
to Tenant under this Section 23.1 with respect only to such Meditrust Carolina
Facility shall automatically terminate and be of no further force or effect.

-28-

--------------------------------------------------------------------------------


           (b)        Any proceeds received by Tenant from the sale to any third
party of any Meditrust Carolina Facility, to the extent such proceeds are in
excess of the applicable Minimum Residence Purchase Price and Tenant's
reasonable and customary transaction costs from such sale, shall immediately be
paid by Tenant to Landlord upon Tenant's receipt thereof. In the event that the
net sales proceeds received by Landlord in connection with the sale (the “ Net
Sales Proceeds” ) are less than the applicable Minimum Residence Price, the
Security Deposit allocable to the Meditrust Carolina Facility (as shown on
Schedule 6 attached hereto) shall be applied and paid to Landlord to cover the
shortfall up to the applicable Minimum Residence Price (the “ Applied Security
Deposit” ). Any portion of the allocable Security Deposit not so applied (the “
Retained Security Deposit” ) shall continue to be held by Landlord as a portion
of the Security Deposit required under this Lease. In the event that the Net
Sales Proceeds from any subsequent sale of a Meditrust Carolina Facility are
less than the applicable Minimum Residence Price, the Security Deposit allocable
to such Meditrust Carolina Facility (as shown on Schedule 6 attached hereto),
together with the Retained Security Deposit, if any, shall be applied and paid
to Landlord to cover the shortfall up to the applicable Minimum Residence Price.
Following the sale of the last Meditrust Carolina Facility, any Retained
Security Deposit not applied to the payment of the Minimum Residence Price shall
be promptly returned to Tenant.

           (c)        The purchase option granted to Tenant pursuant to this
Section 23.1 shall automatically terminate and be of no further force or effect
with respect to each Meditrust Carolina Facility for which Tenant has not then
duly given a Call Exercise Notice on the date that is one (1) year from the
Effective Date.

           23.2        Adjustment to Minimum Rent, Landlord's Investment and
Security Deposit. Concurrently with the closing of any sale of any Meditrust
Carolina Facility pursuant to Section 23.1, (a) the Minimum Rent shall be
reduced by the product of (i) the lesser of (x) the Net Sales Proceeds, Applied
Security Deposit and Retained Security Deposit received by Landlord in
connection with the sale, or (y) the applicable Minimum Residence Price, and
(ii) seventeen and ninety-five one-hundredths percent (17.95%); (b) Landlord's
Investment shall be reduced by the amount of the Net Sales Proceeds, Applied
Security Deposit and Retained Security Deposit received by Landlord in
connection with the sale; provided, however, such amount shall not exceed the
Minimum Residence Price; and (c) the Security Deposit and Collateral Amount
shall be reduced by the amount of the Applied Security Deposit and Retained
Security Deposit received by Landlord in connection with the sale. Upon the sale
of the last Meditrust Carolina Facility, the Security Deposit and Collateral
Amount shall be further reduced by the amount of the Retained Security Deposit
subsequently due to Tenant pursuant to Section 23.1(b) above, if any.

      24.        Quiet Enjoyment. So long as no Event of Default exists,
Landlord covenants and agrees that Tenant shall peaceably and quietly have, hold
and enjoy the Premises for the Term free from claims by, through or under
Landlord, subject to all of the provisions of this Master Lease.

-29-

--------------------------------------------------------------------------------


      25.        No Personal Liability of Trustee.It is expressly understood and
agreed by the parties hereto that (a) this Lease is executed and delivered by
Donald D. Bradley (the “ Trustee” ) not individually or personally, but solely
as trustee of MLD Delaware Trust pursuant to that certain Trust Agreement for
MLD Delaware Trust dated as of March 11, 1998, by and between Nationwide Health
Properties, Inc., a Maryland corporation, as owner, and Mark L. Desmond, as
trustee, as amended from time to time (as amended, the “ Trust” ), in the
exercise of the powers and authority conferred and vested in Trustee; (b) each
of the representations, undertakings and agreements herein made on the part of
the Trust is made and intended not as a personal representation, undertaking or
agreement by Trustee, but is made and intended for the purpose of binding only
the Trust; (c) nothing herein contained shall be construed as creating any
liability on Trustee, individually or personally, to perform any covenant
(either express or implied) herein, all such liability, if any being expressly
waived by Tenant and by any person claiming by, through or under Tenant; and (d)
under no circumstances shall Trustee be personally liable for the payment of any
indebtedness or expenses of the Trust or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Trust under this Lease.

      26.        Joinder of Excluded Facilities.

           26.1        Joinder of Facilities. As of the Effective Date, Landlord
and Tenant have not obtained all necessary consents and approvals from the
Oregon Housing and Community Development, Wild West Post No. 91 Veterans of
Foreign Wars and Federal National Mortgage Association (the “ Consents” )
required for inclusion of the Excluded Facilities in this Master Lease. Landlord
and Tenant acknowledge and agreed that the Excluded Facilities would have been
included in this Master Lease if such Consents were available as of the
Effective Date. Accordingly, Landlord and Tenant hereby agree that promptly
following receipt of the Consents with respect to any of the Excluded
Facilities, (i) such Excluded Facility shall be added to and become a part of
the Premises hereunder, and (ii) Landlord and Tenant shall execute a joinder to
this Master Lease in the form of Exhibit G to evidence the addition of such
Excluded Facility to the Premises pursuant to this Section 26.

           26.2        Adjustment to Minimum Rent, Landlord's Investment and
Security Deposit. Concurrently with the joinder of any Excluded Facility
pursuant to Section 26.1, (a) the Minimum Rent shall be increased by the Minimum
Rent allocated to the applicable Excluded Facility as set forth on Schedule 7
attached hereto; (b) Landlord's Investment shall be increased by the amount
allocated for Landlord's Investment with respect to the applicable Excluded
Facility as set forth on Schedule 7 attached hereto; and (c) the Security
Deposit and Collateral Amount shall be increased by the amount allocated for the
Security Deposit with respect to the applicable Excluded Facility as set forth
on Schedule 7 attached hereto.

-30-

--------------------------------------------------------------------------------


      27.        Advisory Fee. Upon the sale of the Meditrust Carolina
Facilities pursuant to Section 23 above, Tenant's request, Landlord shall pay to
Tenant the amount of Two Hundred Ninety-Two Thousand Seven Hundred Seventy-Eight
Dollars ($292,778) (the “ Advisory Fee” ) to be paid by Tenant to certain of its
professional advisors for services rendered in connection with acquisition of
the Carolina Facilities and this Master Lease. In the event less than all of the
Meditrust Carolina Facilities are sold at any one time, the amount then payable
by Landlord with respect to such Meditrust Carolina Facility(ies) sold shall be
equal to the product of (a) the Advisory Fee, and (b) a fraction, the numerator
of which is the sum of the Minimum Residence Price allocable to such Meditrust
Carolina Facility(ies) on Schedule 6 attached hereto, and the denominator of
which is $17,395,000. Any portion of the Advisory Fee disbursed to Tenant shall
be utilized by Tenant only for the purposes described in this Section 27.
Landlord assumes, and shall have, no liability or obligation to any Person other
than Tenant for the payment of the sums described in this Section 27.





[SIGNATURE PAGES TO FOLLOW]

-31-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this Master Lease has been executed by Landlord and Tenant
as of the Effective Date.

TENANT:

Alterra Healthcare Corporation,
a Delaware corporation


By:  /s/ Mark W. Ohlendorf
Name:  Mark W. Ohlendorf
Title:  Senior Vice President



Witness:  J.C. Hansen           Witness:   Amy Hickman



LANDLORD:

NATIONWIDE HEALTH PROPERTIES, INC.,
a Maryland corporation



By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President and General Counsel



Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


S-1

--------------------------------------------------------------------------------




NH TEXAS PROPERTIES LIMITED PARTNERSHIP,
a Texas limited partnership


By: MLD TEXAS CORPORATION,
a Texas corporation,
its General Partner



By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President and General Counsel



Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


NHP Silverwood Investments, Inc.,
a Nevada corporation



By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President and General Counsel





Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


NHP Westwood Investments, Inc.,
a Nevada corporation




By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President and General Counsel



Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


S-2

--------------------------------------------------------------------------------


MLD Delaware Trust,
a Delaware business trust




By:
Donald D. Bradley, not in his individual
capacity, but solely as Trustee



Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


MLD Properties, LLC,
a Delaware limited liability company




BY: MLD PROPERTIES, INC.,
a Delaware corporation,
its Sole Member




By:  /s/ Donald D. Bradley
Name:  Donald D. Bradley
Title:  Senior Vice President and General Counsel




Witness:  /s/ Kevin L. Sherry                    Witness:  /s/ Andi L. Brockway


S-3

--------------------------------------------------------------------------------


EXHIBIT E

CERTAIN DEFINITIONS

For purposes of this Master Lease, the following terms and words shall have the
specified meanings:

      ENVIRONMENTAL DEFINITIONS

“ Environmental Activities” shall mean the use, generation, transportation,
handling, discharge, production, treatment, storage, release or disposal of any
Hazardous Materials at any time to or from any portion of the Premises or
located on or present on or under any portion of the Premises.

      “ Hazardous Materials” shall mean (a) any petroleum products and/or
by-products (including any fraction thereof), flammable substances, explosives,
radioactive materials, hazardous or toxic wastes, substances or materials, known
carcinogens or any other materials, contaminants or pollutants which pose a
hazard to any portion of the Premises or to Persons on or about any portion of
the Premises or cause any portion of the Premises to be in violation of any
Hazardous Materials Laws; (b) asbestos in any form which is friable; (c) urea
formaldehyde in foam insulation or any other form; (d) transformers or other
equipment which contain dielectric fluid containing levels of polychlorinated
biphenyls in excess of fifty (50) parts per million or any other more
restrictive standard then prevailing; (e) medical wastes and biohazards;
(f) radon gas; and (g) any other chemical, material or substance, exposure to
which is prohibited, limited or regulated by any governmental authority or may
or could pose a hazard to the health and safety of the occupants of any portion
of the Premises or the owners and/or occupants of property adjacent to or
surrounding any portion of the Premises, including, without limitation, any
materials or substances that are listed in the United States Department of
Transportation Hazardous Materials Table (49 CFR 172.101) as amended from time
to time.

      “ Hazardous Materials Claims” shall mean any and all enforcement,
clean-up, removal or other governmental or regulatory actions or orders
threatened, instituted or completed pursuant to any Hazardous Material Laws,
together with all claims made or threatened by any third party against any
portion of the Premises, Landlord or Tenant relating to damage, contribution,
cost recovery compensation, loss or injury resulting from any Hazardous
Materials.

      “ Hazardous Materials Laws” shall mean any laws, ordinances, regulations,
rules, orders, guidelines or policies relating to the environment, health and
safety, Environmental Activities, Hazardous Materials, air and water quality,
waste disposal and other environmental matters.

OTHER DEFINITIONS

      “ Affiliate” shall mean with respect to any Person, any other Person which
Controls, is Controlled by or is under common Control with the first Person.

      “ Agreement to Enter Into Master Lease” shall mean that certain Agreement
to Enter Into Master Lease of even date herewith between Landlord and Tenant.



E-1

--------------------------------------------------------------------------------


        “ Catastrophic Event of Default” shall mean (i) the revocation,
suspension or material limitation of any license required for the operation of
any portion of the Business or any portion of the Premises or, if Tenant has
elected to participate therein or if otherwise required by applicable law, the
certification of any portion of the Premises for provider status under Medicare
or Medicaid; (ii) the closure of any portion of the Business; (iii) the sale or
transfer of all or any portion of any certificate of need, bed rights or other
similar certificate or license relating to any portion of the Business or any
portion of the Premises; and (iv) the use of any portion of the Premises other
than for a licensed facility engaged in the applicable Business and for
ancillary services relating thereto.

      “ CC&R's” shall mean covenants, conditions and restrictions or similar
use, maintenance or ownership obligations encumbering or binding upon the real
property comprising any Facility.

      “ Control” shall mean, as applied to any Person, the possession, directly
or indirectly, of the power to direct the management and policies of that
Person, whether through ownership, voting control, by contract or otherwise.

      “ CPI” shall mean the Consumer Price Index for All Urban Wage Earners and
Clerical Workers, United States Average, Subgroup “ All Items” (1982 - 1984 =
100), as published by the United States Department of Labor, Bureau of Labor
Statistics, or similar index if the same becomes unavailable.

        “ Excluded Facility” or “ Facilities” shall mean each of the health care
facilities described on Schedule 7 attached hereto.

      “ Meditrust Carolina Facilities” shall mean the Facilities identified on
Schedule 6 that were acquired from Meditrust Landlord pursuant to the Meditrust
Purchase Agreement and are located within the States of North Carolina and South
Carolina.

      “ Meditrust Landlord” shall mean, individually and collectively, La Quinta
Properties, Inc., a Delaware corporation, Meditrust of Kansas, Inc., a Delaware
corporation, T and F Properties, LP, a Delaware limited partnership, and
Meditrust Acquisition Company LLC, a Delaware limited liability company.

      “ Meditrust Lease Documents” shall mean all leases and other documents or
agreements evidencing the leasing of the Meditrust Carolina Facilities prior to
the date hereof by Tenant from Meditrust Landlord and all documents and
agreements securing Tenant's obligations thereunder or otherwise executed in
connection therewith.



E-2

--------------------------------------------------------------------------------


      “ Meditrust Purchase Agreement” shall mean that certain Amendment and
Restatement of Purchase and Sale Agreement dated as of April 2, 2002 by and
between La Quinta Properties, Inc. and certain Affiliates thereof, and NHP, as
assigned by NHP to JER/NHP Senior Living Acquisition, LLC, a Delaware limited
liability company, and one or more of the entities comprising Landlord.

“ Memorandum of Understanding” shall mean that certain Memorandum of
Understanding of even date herewith between Landlord and Tenant.

“ NHP” shall mean Nationwide Health Properties, Inc., a Maryland corporation.

      “ Person” shall mean any individual, partnership, association,
corporation, limited liability company or other entity.



E-3

--------------------------------------------------------------------------------


SCHEDULE 1

LANDLORD ENTITIES

1.        Nationwide Health Properties, Inc., a Maryland corporation
Fee owner of portions of Premises located in Colorado, Oklahoma, Arizona, Ohio,
New Jersey, Oregon, Washington, Kansas, Idaho and Florida

2.        NH Texas Properties Limited Partnership, a Texas limited partnership
Fee owner of portions of Premises located in Texas3.        NHP Silverwood
Investments, Inc., a Nevada corporation
Fee owner of portions of Premises located in Nevada and commonly known as
Westwood Assisted Living Center (NHP Silverwood Investments, Inc. is executing
this Master Lease for the purposes of consenting to the provisions of Section 26
and agrees to be bound by the terms of this Master Lease upon Joinder of the
Westwood Assisted Living Center pursuant to Section 26 and Exhibit G of this
Master Lease)

4.        NHP Westwood Investments, Inc., a Nevada corporation
Fee owner of portions of Premises located in Nevada and commonly known as
Westwood Active Retirement (NHP Westwood Investments, Inc. is executing this
Master Lease for the purposes of consenting to the provisions of Section 26 and
agrees to be bound by the terms of this Master Lease upon Joinder of Westwood
Active Retirement pursuant to Section 26 and Exhibit G of this Master Lease)

5.        MLD Delaware Trust, a Delaware business trust
Fee owner of portions of Premises located in South Carolina

6.        MLD Properties, LLC, a Delaware limited liability company
Fee owner of portions of Premises located in North Carolina

Schedule 1-1

--------------------------------------------------------------------------------


SCHEDULE 2

FACILITY INFORMATION: BUSINESS, BEDS, ETC.





Facility



Facility Location



Facility Type



Bed Count



Alterra Sterling House
of Chandler



2800 West Ray Road
Chandler, AZ 85224
Maricopa County

Assisted Living



52











Alterra Villas at Canterbury Gardens



11265 E. Mississippi Avenue
Aurora, CO 80012
Arapahoe County



Assisted Living



153











Alterra Wynwood at Canterbury Gardens



1001 South Kingston
Aurora, CO 80012
Arapahoe County



Assisted Living



65











Alterra Wynwood at Ridge Point



3375 34th Street
Boulder, CO 80301
Boulder County



Assisted Living



76











Alterra Villas at The Atrium



3350 30th Street
Boulder, CO 80301
Boulder County



Assisted Living



82











Alterra Sterling House
of Brighton



2215 East Egbert Street
Brighton, CO 80601
Adams County



Assisted Living



42











Alterra Sterling House
of Gainesville



4601 N.W. 53rd St.
Gainesville, FL 32606
Alachua County



Assisted Living



50











Alterra Clare Bridge
of Gainesville



4607 NW 53rd Ave.
Gainesville, FL 32606
Alachua County



Assisted Living/Memory Care



38











Alterra Sterling House
of Merrimac



4455 Merrimac Avenue
Jacksonville, FL 32244
Duval County



Assisted Living



42











Alterra Sterling House
of Jacksonville



10875 Old St. Augustine Road
Jacksonville, FL 32257
Duval County



Assisted Living



42











Alterra Sterling House
of LeHigh Acres



1251 Business Way
Lehigh Acres, FL 33936
Lee County



Assisted Living



42











Alterra Sterling House
of Palm Coast



3 Club House Drive
Palm Coast, FL 32137
Flagler County



Assisted Living



42











Alterra Sterling House
of Panama City



2575 Harrison Ave.
Panama City, FL 32405
Bay County



Assisted Living



42











Alterra Sterling House
of Port Charlotte



18440 Toledo Blade Blvd.
Port Charlotte, FL 33948
Charlotte County



Assisted Living



42











Alterra Sterling House
of Punta Gorda



250 Bal Harbor Boulevard
Punta Gorda, FL 33950
Charlotte County



Assisted Living



42











Alterra Sterling House
of Englewood



550 Rotunda Blvd. West
Rotunda West, FL 33947
Charlotte County



Assisted Living



42











Alterra Sterling House
of Tavares



2232 Dora Avenue
Tavares, FL 32778 Lake County



Assisted Living



42











Alterra Sterling House
of Venice



1200 Avenida del Circo
Venice, FL 34285



Assisted Living



42











Alterra Villas at River Place



767 E. Parkcenter Blvd.
Boise, ID 83706
Ada County



Assisted Living



78











Alterra Wynwood
of River Place



739 E. Parkcenter Blvd.
Boise, ID 83706
Ada County



Assisted Living



80











Alterra Sterling House
of Fairdale



2251 E. Crawford
Salina, KS 67501
Saline County



Assisted Living



33











Alterra Sterling House
of Deptford



1674 Delsea Drive
Deptford, NJ 08096
Gloucester County



Assisted Living



26











Alterra Sterling House
of Deptford



1676 Delsea Drive
Deptford, NJ 08096
Gloucester County



Assisted Living



26











Alterra Villas of Sparks



1900 East Prater Way
Sparks, NV 89434
Washoe County



Assisted Living



90











Alterra Wynwood of Sparks



2000 East Prater Way
Sparks, NV 89434
Washoe County



Assisted Living



64











Alterra Sterling House
of Washington Township



8130 Miller Farm Lane
Dayton, OH 45458
Montgomery County



Assisted Living



42











Alterra Sterling House
of Fairfield



2357 Mack Road
Fairfield, OH 45014
Butler County



Assisted Living



42











Alterra Sterling House
of Greenville



1401 N. Broadway
Greenville, OH 45331
Darke County



Assisted Living



42











Alterra Sterling House
of Lancaster



241 Whittier Dr.
South Lancaster, OH 43130
Fairfield County



Assisted Living



42











Alterra Sterling House
of Newark



331 Goosepond Road
Newark, OH 43055
Licking County



Assisted Living



42











Alterra Sterling House
of Springdale



11320 Springfield Pike
Springdale, OH 45246
Hamilton County



Assisted Living



42











Alterra Sterling House
of Youngstown



2300 Canfield Rd.
Youngstown, OH 44511
Mahoning County



Assisted Living



42











Alterra Sterling House
of Broken Arrow



4001 S. Aspen Avenue
Broken Arrow, OK 74011
Tulsa County



Assisted Living



37











Alterra Sterling House
of Oklahoma City West



7535 W. Hefner Road
Oklahoma City, OK 73162
Oklahoma County



Assisted Living



37











Alterra Wynwood of Albany



2445 Southeast Geary Street
Albany, OR 97321
Linn County



Assisted Living



63











Alterra Villas at Courtyard



1929 Grand Prairie Road SE
Albany, OR 97321
Linn County



Assisted Living



74











Alterra Wynwood
of Rogue Valley



3033 Barnett Road
Medford, OR 97504
Jackson County



Assisted Living



78











Alterra Sterling House
of Greenville



2010 Brushy Creek Road
Greer, SC 29650
Greenville County



Assisted Living



42











Alterra Sterling House
of Corsicana



3329 W. 7th Avenue
Corsicana, TX 75110
Navarro County



Assisted Living



33











Alterra Sterling House
of Denton



2525 North Hinkle Drive
Denton, TX 76201
Denton County



Assisted Living



37











Alterra Sterling House of Ennis



2500 Yorkstown Dr.
Ennis, TX 75119
Ellis County



Assisted Living



33











Alterra Sterling House
of Mansfield



1771 Country Club Drive
Mansfield, TX 76063
Tarrant County



Assisted Living



37











Alterra Sterling House of Paris



2410 Stillhouse Road
Paris, TX 75462
Lamar County



Assisted Living



37











Alterra Clare Bridge Cottage
of Richland Hills



7520 "B" Glenview Drive
Richland Hills, TX 76180
Tarrant County



Assisted Living/Memory Care



36











Alterra Sterling House
of Richland Hills



7520 "A" Glenview Drive
Richland Hills, TX 76180
Tarrant County



Assisted Living



37











Alterra Sterling House
of Weatherford



904 S. Lamar Street
Weatherford, TX 76086
Parker County



Assisted Living



37











Alterra Wynwood of
Columbia Edgewater



1629 George Washington Way
Richland, WA 99352
Benton County



Assisted Living



128











Alterra Wynwood
of Allenmore



3615 South 23rd Street
Tacoma, WA 98405
Pierce County



Assisted Living



68











Alterra Wynwood
of Yakima



4100 W. Englewood Avenue
Yakima, WA 98908
Yakima County



Assisted Living



73











Alterra Clare Bridge
of Charlotte



11240 Ballantyne Trace Court
Charlotte, NC 28277
Mecklenburg County



Assisted Living/Memory Care



52











Alterra Wynwood of Charlotte



11230 Ballantyne Trace Court
Charlotte, NC 28277
Mecklenburg County



Assisted Living



72











Alterra Clare Bridge
of Greensboro



3896 N. Elm Street
Greensboro, NC 27455
Guilford County



Assisted Living/Memory Care



38



















Alterra Wynwood of
Greensboro



3898 N. Elm Street
Greensboro, NC 27455
Guilford County



Assisted Living



72











Alterra Clare Bridge
of Columbia



990 Columbia Avenue
Irmo, SC 29063
Richland County



Assisted Living/Memory Care



38











Alterra Clare Bridge
of Charleston



1010 Anna Knapp Blvd. Ext.
Mt. Pleasant, SC 29464
Charleston County



Assisted Living/Memory Care



38













--------------------------------------------------------------------------------


SCHEDULE 3

EXCEPTIONS TO INSURANCE REQUIREMENTS

      Alterra has in place a liability insurance program through Commonwealth
Risk Services, Inc., a risk management organization, to provide $5 million of
aggregate liability coverage. The Commonwealth program is a claims made
insurance policy, including general liability and professional liability, which
was initially issued by Legion Indemnity Company, an A. M. Best A- insurance
company. Legion Indemnity Company utilizes the insurance profit center program
offered by Mutual Indemnity (Bermuda) Ltd. (initially A. M. Best A- rated),
which is a risk financing plan designed to control the underwriting, profit and
investment income from a insured's insurance policy. Both ratings were reduced
after the initial formation of the program. The fronting insurance carrier for
the program, Legion Indemnity Company (“ Legion” ), became subject to a
Conservation Order issued by the Illinois Department of Insurance that limits
Legion's ability to pay claims without court approval. Legion's current credit
rating is “ E.”

      Pursuant to the insurance profit center program, Legion issued a policy to
Alterra for $5 million of aggregate coverage, subject to a $25,000 per
occurrence deductible and all claims paid by Legion to Alterra will reduce the
aggregate limit accordingly. Alterra paid the premium for the policy and also
posted cash collateral. Pursuant to its re-insurance agreement with Mutual
Indemnity (Bermuda) Ltd., Legion ceded the funds from Alterra to Mutual, which
will invest the funds until losses or other expenses are actually paid.
Favorable claims experience will result in dividends to Alterra. The policy is
an annual policy that expires on July 1, 2002, and the premium has been paid for
the period through July 1, 2002.

      As outlined above and set forth in the policy, this program does not
comply with the following particulars of Section 6 of the Master Lease:

      1.     The financial ratings of the insurers involved are below those
required.

      2.     The policy aggregate limit is $5,000,000, not $10,000,000.

     3.     The policy is written on a “ claims made” basis as opposed to an “
occurrence” basis.

           In addition to these matters related to Alterra's general
liability/professional liability insurance program, the following matters may
not comply with the requirements of Section 6 of the Master Lease:

1.     The deductible under Alterra's workers' compensation is $250,000, which
the Company considers to be commercially reasonable for the size of the program.





--------------------------------------------------------------------------------


2.     Deductibles for Flood, Windstorm and Quake coverage are typically 2% of
value with a $100,000 minimum. Lower deductibles for these forms of coverage are
generally not available in the market.

3.      Alterra has consistently inflated its property schedule of values by 2%
to 4% per year over initial construction or acquisition costs. These scheduled
amounts are believed generally to be adequate to cover the replacement cost of
an individual property but have not been recently verified as adequate for every
property. The Company intends to perform that analysis in conjunction with its
property insurance renewal of July 1, 2002.

4.      The Company's current policies and typically practice in the commercial
insurance market generally do not permit delivery of replacement policies 10
days prior to the expiration of a policy and it is unlikely that it is feasible
to deliver the renewal policy within 10 days of renewal, although Alterra will
use its commercially reasonable efforts to do so as soon thereafter as is
practicable.

5.     Upon the expiration of the Company's current general liability insurance
program (effective July 1, 2002), the Company may defer implementing a general
liability insurance program until the earlier of the expiration of the
Forbearance Period (as defined in the Memorandum of Understanding), the filing
of a Conforming Bankruptcy Proceeding (as defined in the Memorandum of
Understanding) by the Company or the conversion of an involuntary petition to a
voluntary petition pursuant to Section 1(a)(iii) of the Memorandum of
Understanding (such date, the “ Plan Commencement Date” ). Upon the Plan
Commencement Date the Company shall have in effect a general liability insurance
program, which complies with the requirements of Section 6 of the Lease or a
rent-a-captive program with a carrier with an A- or better rating, or a fully
funded self-insurance program, in each case providing $5.0 million of aggregate
liability coverage.



--------------------------------------------------------------------------------


SCHEDULE 4

EXISTING FACILITIES EXEMPT FROM RADIUS RESTRICTION

Building Name



Address



City



State



Zip



Clare Bridge of Tempe



1610 East Guadalupe Road



Tempe



AZ



85283-3938



Clare Bridge of Oro Valley



10175 North Oracle Road



Oro Valley



AZ



85737-7647



Clare Bridge of Sun City West on Meeker



14001 West Meeker Boulevard



Sun City West



AZ



85375-5202



Sterling House of Chandler



2800 West Ray Road



Chandler



AZ



85224-3492



Sterling House of Mesa



6060 East Arbor Avenue



Mesa



AZ



85206-6049



Sterling House of Peoria



8989 West Greenbrian Drive



Peoria



AZ



85382-8157



Sterling House on East Speedway



8468 East Speedway Boulevard



Tucson



AZ



85710-1715



Clare Bridge of East Mesa



6145 East Arbor



Mesa



AZ



85206-



Clare Bridge of Peoria



9296 W. Union Hills Dr.



Peoria



AZ



85382-



Clare Bridge of Sun City West II



21739 North 151st Avenue



Sun City West



AZ



85375-



Wynwood of Tucson



3701 N. Swan Road



Tucson



AZ



85718-



Wynwood of the Palms



25585 Van Leuven Street



Loma Linda



CA



92354-2442



Clare Bridge of Corona



2005 Kellogg Avenue



Corona



CA



91719-



Clare Bridge Cottage of Bakersfield



3115 Brookside Drive



Bakersfield



CA



93311-



Sterling House of Bakersfield



3209 Brookside Drive



Bakersfield



CA



93311-



Wynwood of Harden Ranch



290 Regency Circle



Salinas



CA



93906-



Clare Bridge at Lake Park



3524 Lake Boulevard



Oceanside



CA



92056-4600



Clare Bridge of Fresno



7468 North Millbrook Avenue



Fresno



CA



93720-



Wynwood of Fresno



7442 North Millbrook Avenue



Fresno



CA



93720-



Wynwood of Brea



285 West Central



Brea



CA



92821-



Clare Bridge or Citrus Heights



7375 Stock Ranch Rd.



Citrus Heights



CA



95621-



Wynwood of Whittier



8101 South Painter



Whittier



CA



92653-



Wynwood at Palm Terrace



24962 Calle Aragon



Laguna Woods



CA



92653-



Villas at the Atrium



3350 30th Street



Boulder



CO



80301-5608



Wynwood at Canterbury Gardens II



1001 South Kingston



Aurora



CO



80012-3178



Wynwood-Villas at Canterbury Gardens



11265 East Mississippi Avenue



Aurora



CO



80012-3201



Wynwood at Ridge Point



3375 34th Street



Boulder



CO



80301-1987



Wynwood of Colorado Springs



2780 Vickers Drive



Colorado Springs



CO



80918-8903



Wynwood of Pueblo



4723 Surfwood Lane



Pueblo



CO



81005-4609



Clare Bridge Cottage of Fort Collins



1008 Rule Dr.



Fort Collins



CO



80525-6731



Clare Bridge of Highlands Ranch



9160 South University Boulevard



Highlands Ranch



CO



80126-5068



Clare Bridge of Louisville



282 McCaslin Boulevard



Louisville



CO



80027-2911-



Sterling House of Arvada



7720 Alison Street



Arvada



CO



80005-5024



Sterling House of Brighton



2215 East Egbert Street



Brighton



CO



80601-2590



Sterling House of Briargate



7560 Lexington Drive



Colorado Springs



CO



80920-4151



Sterling House of Broadmoor



615 Southpointe Court



Colorado Springs



CO



80906-3978



Sterling House of Fort Collins



1002 Rule Drive



Fort Collins



CO



80525-6731



Sterling House of Greeley



1999 West 38th Avenue



Greeley



CO



80634-3459



Sterling House of Littleton



8271 South Continental Divide Road



Littleton



CO



80127-3890



Sterling House of Longmont



2240 Pratt Street



Longmont



CO



80501-1497



Sterling House of Loveland



2895 North Empire



Loveland



CO



80538-5115



Clare Bridge of Colorado Springs



2850 N. Academy Blvd



Colorado Springs



CO



80917-



Clare Bridge of Denver



3790 W. Quincy Avenue



Dourer



CO



80224-



Clare Bridge of Glastonbury



1824 Manchester Road



Glastonbury



CT



06033-1832



Clare Bridge of Bradenton



6101 Pointe West Boulevard



Bradenton



FL



34209-5534



Clare Bridge of Tampa



1513 West Fletcher Avenue



Tampa



FL



33612-3315



Clare Bridge of Sarasota



8450 McIntosh Road



Sarasota



FL



34238-5675



Clare Bridge of Fort Myers at the Colony



13565 American Colony Boulevard



Fort Myers



FL



33912-5681



Wynwood at Palmer Ranch West



3749 Sarasota Square Boulevard



Sarasota



FL



34238-4595



Clare Bridge of Orlando



8015 Pin Oak Drive



Orlando



FL



32819-7108



Clare Bridge of Tallahassee



1980 Centre Pointe Boulevard



Tallahassee



FL



32308-4873



Wynwood of Orlando



8001 Pin Oak Drive



Orlando



FL



32819-7108



Clare Bridge of Brandon



1819 Providence fudge Boulevard



Brandon



FL



33511-1899



Clare Bridge of Oviedo



445 Alexandria Boulevard



Oviedo



FL



32765-5516



Sterling House of Oviedo II



395 Alafaya Woods Boulevard



Oviedo



FL



32765-7095



Sterling House of Oviedo I



355 Alafaya Woods Boulevard



Oviedo



FL



32765-7095



Sterling House of Blue Water Bay



1551 Merchants Way



Niceville



FL



32578-8821



Sterling House of Brandon



824 North Parsons Avenue



Brandon



FL



33510-3435



Sterling House of Cape Coral



1416 Country Club Boulevard



Cape Coral



FL



33990-2198



Sterling House of DeLand



1210 North Stone Street



DeLand



FL



32720-0915



Sterling House of Englewood (FL)



550 Rotonda Boulevard West



Rotonda West



FL



33947-2533



Sterling House of Fort Myers



14521 Lakewood Boulevard



Fort Myers



FL



33919-2829



Sterling House of Gainesville



4601 North West 53rd Avenue



Gainesville



FL



32606-4382



Sterling House of Merrimac



4455 Merrimac Avenue



Jacksonville



FL



32210-1814



Sterling House of Jacksonville



10875 Old Saint Augustine Road



Jacksonville



FL



32257-1091



Sterling House of Leesburg



700 South Lake Street



Leesburg



FL



34748-7321



Sterling House of LeHigh Acres



1251 Business Way



LeHigh Acres



FL



33936-6045



Sterling House of West Melbourne I



7300 Greenboro Drive



West Melbourne



FL



32904-1419



Sterling House of Ocala



1500 South East 24th Road



Ocala



FL



34471-6076



Sterling House of Ormond Beach



240 Interchange Boulevard



Ormond Beach



FL



32174-1835



Sterling House of Palm Coast



3 Club House Drive



Palm Coast



FL



32137-8138



Clare Bridge of Jacksonville



10050 Old Saint Augustine Road



Jacksonville



FL



32257-6018



Clare Bridge of Gainesville



4607 North West 53rd Avenue



Gainesville



FL



32606-4357



Sterling House of Panama City



2575 Harrison Avenue



Panama City



FL



32405-4458



Sterling House of Pensacola



8700 University Parkway



Pensacola



FL



32514-4931



Sterling House of Port Orange



955 Village Trail Drive



Port Orange



FL



32127-8916



Sterling House of Port Charlotte



18440 Toledo Blade Boulevard



Port Charlotte



FL



33948-3339



Sterling House of Punte Gorda



250 Bal Harbor Boulevard



Punta Gorda



FL



33950-5294



Sterling House of Spring Hill



10440 Palmgren Lane



Spring Hill



FL



34608-7486



Sterling House of Stuart



3401 South East Aster Lane



Stuart



FL



34994-5533



Sterling House of Sun City



758 Cortaro Drive



Sun City Center



FL



33573-6803



Sterling House of Tallahassee



1780 Hermitage Boulevard



Tallahassee



FL



32308-7708



Sterling House of Tavares



2232 Dora Avenue



Tavares



FL



32778-5708



Sterling House of Tequesta I



205 Village Boulevard



Tequesta



FL



33469-2341



Sterling House of Tequesta II



211 Village Boulevard



Tequesta



FL



33469-2317



Sterling House of Venice



1200 Avenida del Circo



Venice



FL



34285-4141



Sterling House of Vero Beach



410 4th Court



Vero Beach



FL



32962-1814



Sterling House of West Melbourne II



7200 Greenboro Drive



West Melbourne



FL



32904-1424



Sterling House of Winter Haven



6110 Cypress Gardens Boulevard



Winter Haven



FL



33884-4130



Clare Bridge Cottage of Leesburg



710 South Lake Street



Leesburg



FL



34748-7316



Clare Bridge Cottage of Winter Haven



6120 Cypress Gardens Boulevard



Winter Haven



FL



33884-3180



Clare Bridge Cottage of Vero Beach



420 4th Court



Vero Beach



FL



32962-1812



Clare Bridge of Tequesta



223 Village Blvd.



Tequesta



FL



33469-2341



Villas of Tequesta



217 Village Blvd.



Tequesta



FL



33469-2341



Clare Bridge of West Melbourne



7199 Greenboro Drive



West Melbourne



FL



32904-1432



Clare Bridge of Cape Coral



911 Santa Barbara Boulevard



Cape Coral



FL



33991-2074



Wynwood of Boynton Beach West



3005 South Congress



Boynton Beach



FL



33426-



Wynwood of Boynton Beach East



1935 South Federal Highway



Boynton Beach



FL



33435-



Wynwood of Dunedin



880 Patricia Ave



Dunedin



FL



34698-



Wynwood at Palmer Ranch East



5111 Palmer Ranch



Sarasota



FL



34238-



Clare Bridge Cottage of Lakeland



605 Carpenters Way



Lakeland



FL



33809-3919



Clare Bridge Cottage of Savannah



11310 White Bluff Road



Savannah



GA



31419-1506



Clare Bridge at Vinings Place



4375 Beech Haven Trail South East



Smyrna



GA



30080-



Clare Bridge Decatur



475 Irvin Court



Decatur



GA



30030-



Clare Bridge of Sandy Springs



1262 Hightower Trail



Atlanta



GA



30350-



Wynwood of Sandy Springs



1260 Hightower Trail



Atlanta



GA



30350-



Wynwood at River Place



739 East Parkcenter Boulevard



Boise



ID



83706-6511



Villas at River Place



787 East Parkcenter Boulevard



Boise



ID



83706-



Wynwood at Twin Falls



1367 Locust Street North



Twin Falls



ID



83301-3477



Sterling House of Michigan City



1400 East Coolspring Avenue



Michigan City



IN



46380-7184



Sterling House of Evansville



6521 Greendale Drive



Evansville



IN



47711-1740



Sterling House Valparaiso



2601 Valparaiso Street



Valparaiso



IN



46383-3175



Sterling House of South Bend



17441 State Road #23



South Bend



IN



46635-1742



Sterling House of Columbus (IN)



2564 Foxpointe Drive



Columbus



IN



47203-3219



Sterling House of Bloomington



3802 South Sare Road



Bloomington



N



47401-4889



Sterling House of Marion (IN)



2452 West Kem Road



Marion



IN



46952-9258



Sterling House of Kokomo



3025 West Sycamore Road



Kokomo



IN



46901-4080



Sterling House of Merrillville



8253 Virginia Street



Merrillville



IN



46410-6228



Sterling House of Portage



3444 Swanson Road



Portage



IN



46368-4980



Sterling House of Richmond



3700 South A Street



Richmond



IN



47374-7841



Sterling House of Muncie



1601 North Morrison Road



Muncie



IN



47304-5329



Sterling House of Jeffersonville



2715A Charlestown Pike



Jeffersonville



IN



47130-8163



Clare Bridge Cottage of Jeffersonville



2715B Charlestown Pike



Jeffersonville



IN



47130-8163



Clare Bridge Cotta of Michigan City



1300 East Coolspring Avenue



Michigan City



IN



46360-6256



Clare Bridge Cottage of Valparaiso



2501 Valparaiso Street



Valparaiso



IN



46383-



Clare Bridge Cottage of Muncie



1605 North Morrison Road



Muncie



IN



47304-5329



Sterling House of Abilene I



1100 North Vine Street



Abilene



KS



67410-4009



Sterling House of Abilene II



1102 North Vine Street



Abilene



KS



67410-4015



Sterling House of Arkansas City



402 Windsor Road



Arkansas City



KS



67005-3894



Sterling House of Asbury Village



3800 Asbury Drive



Coffeyville



KS



67337-9154



Sterling House of Augusta



1611 Fairway Drive



Augusta



KS



67010-2246



Sterling House of Derby



1709 East Walnut Grove



Derby



KS



67037-3555



Sterling House of Dodge City



2400 North 14th Avenue



Dodge City



KS



67801-2300



Sterling House of Emporia



1200 West 12th



Emporia



KS



66801-2557



Sterling House of Great Bend



1206 Patton Road



Great Bend



KS



67530-3190



Sterling House of Hays



1801 East 27th Street



Hays



KS



67601-2128



Sterling House of Junction City



1022 North Caroline Avenue



Junction City



KS



66441-5215



Sterling House of McPherson



1460 North Main Street



McPherson



KS



67460-1917



Sterling House of Salina



1200 East Kirwin Avenue



Salina



KS



67401-6333



Sterling House of Fairdale



2251 East Crawford



Salina



KS



67401-1317



Sterling House of Wellington



500 North Plum Street



Wellington



KS



67152-3574



Sterling House of Wichita



8600 East 21st Street



Wichita



KS



67206-2990



Sterling House of Woodland Terrace



1500 Terrace Avenue



Liberal



KS



67901-5702



Sterling House of Lawrence



3220 Peterson Road



Lawrence



KS



66049-1963



Sterling House of Leawood



12720 State Line Road



Leawood



KS



66209-1619



Sterling House of Lenexa I



8710 Caenen Lake Road



Lenexa



KS



66215-2069



Sterling House of Lenexa II



8740 Caenen Lake Road



Lenexa



KS



66215-2069



Sterling House of Olathe I



751 North Somerset Terrace



Olathe



KS



66062-5450



Sterling House of Olathe II



791 North Somerset Terrace



Olathe



KS



66062-5450



Sterling House of Topeka



5820 South West Drury Lane



Topeka



KS



66604-2262



Clare Bridge of Wichita



9191 East 21st Street North



Wichita



KS



67206-2923



Sterling House of Parkwood Village



401 Rochester



Pratt



KS



67124-2990



Clare Bridge of Leawood



12724 State Line Road



Leawood



KS



66221-



Clare Bridge of Cottage Topeka



5800 SW Drury Lane



Topeka



KS



66604-2262



Clare Bridge of Overland Park



11000 Oakmont



Overland Park



KS



66210-



Clare Bridge Cottage of Valley Station



9300 Stonestreet Road



Louisville



KY



40272-2876



Sterling House of Valley Station



9302 Stonestreet Road



Louisville



KY



40727-2876



Clare Bridge of Farmington Hills I & II



27950 Drake Road



Farmington Hills



MI



48331-3133



Clare Bridge of Farmington Hills II



27900 Drake Road



Farmington Hills



MI



48331-3133



Clare Bridge of Utica



45959 North Pointe Boulevard



Utica



MI



48315-5803



Clare Bridge of Ann Arbor



750 West Eisenhower



Ann Arbor



MI



48103-5896



Clare Bridge of Meridian



5250 Marsh Road



Haslett



MI



48840-8621



Wynwood of Meridian



5346 Marsh Road



Haslett



MI



48840-8632



Wynwood of Northville



40405 Six Mile Road



Northville



MI



48167-2368



Wynwood of Utica



45969 North Pointe Boulevard



Utica



MI



48315-5603



Sterling House of Saginaw



2485 McCarty Road



Saginaw Township



MI



48603-2576



Sterling House of Bay City



734 North Pine Road



Bay City



MI



48708-9178



Sterling House of Westland



32111 Cherry HIM Road



Westland



MI



48186-5288



Sterling House of Monroe



1605 Fredericks Drive



Monroe



MI



48162-5111



Sterling House of Midland



4004 Waldo Avenue



Midland



MI



48642-6571



Clare Bridge of Troy



4900 Northfield Parkway



Troy



MI



48098-4435



Sterling House of Battle Creek



191 Lois Drive



Battle Creek



MI



49015-7933



Clare Bridge of Portage



3150 Old Centre Avenue



Portage



MI



49002-5812



Sterling House of Davison



432 East Clark Street



Davison



MI



48423-1821



Clare Bridge of Delta



7235 Delta Commerce Drive



Lansing



MI



48917-1067



Sterling House of Swartz Creek



8240 Miller Road



Swartz Creek



MI



48473-1360



Clare Bridge Cottage of Battle Creek



197 Lois Drive



Battle Creek



MI



49015-



Clare Bridge Cottage of Westland



32151 Cherry Hill Road



Westland



MI



48186-5288



Wynwood of Portage



3100 Old Centre Avenue



Portage



MI



49002-5812



Clare Bridge of Grand Blanc



5130 Baldwin Road



Holly



MI



48442-9306



Wynwood of Grand Blanc



5080 Baldwin Road



Holly



MI



48442-9306



Wynwood of Troy



4850 Northfield Parkway



Troy



MI



48098-4433



Clare Bridge Cottage of Monroe



1815 Fredericks Drive



Monroe



MI



48162-5111



Clare Bridge Cottage of Saginaw



2445 McCarty Road



Saginaw Township



MI



48603-2576



Sterling House of Delta



7323 Delta Commerce Drive



Lansing



MI



48917-1069



Clare Bridge Cottage of Bay City



720 North Pine Road



Bay City



MI



48708-9178



Clare Bridge Cottage of Midland



4012 Waldo Avenue



Midland



MI



48642-6571



Clare Bridge of Eagan



1365 Crestridge Lane



Eagan



MN



55123-1042



Clare Bridge of North Oaks



300 Village Center Drive



North Oaks



MN



55127-3021



Clare Bridge of Plymouth



15855 22nd Avenue North



Plymouth



MN



55447-6452



Clare Bridge of Eden Prairie



7513 Mitchell Road



Eden Prairie



MN



55344-1950



Wynwood of Rochester



3035 Salem Meadows Drive South West



Rochester



MN



55902-



Clare Bridge Cottage of Owatonna



364 Cedardale Drive South East



Owatonna



MN



55060-4467



Sterling House of Mankato



100 Teton Lane



Mankato



MN



56001-4827



Sterling House of Winona



835 East Belleview Street



Winona



MN



55987-4502



Sterling House of Owatonna



334 Cedardale Drive South East



Owatonna



MN



55060-4467



Sterling House of Willmar



1501 19th Avenue South West



Willmar



MN



56201-4940



Sterling House of Faribault



935 Spring Road



Faribault



MN



55021-6975



Sterling House of Sauk Rapids



1325 Summit Avenue North



Sauk Rapids



MN



56379-2545



Clare Bridge Cottage of Coon Rapids



1770 113th Lane North West



Coon Rapids



MN



55433-3019



Sterling House of Blaine



1005 Paul Parkway



Blaine



MN



55434-3926



Sterling House of Inver Grove Heights



5891 Carmen Avenue



Inver Grove Heights



UN



55076-4414



Sterling House of West St. Paul



305 East Thompson Avenue



West Saint Paul



MN



55118-3239



Clare Bridge Cottage of West St. Paul



315 East Thompson Avenue



West Saint Paul



MN



55118-3239



Sterling House of Coon Rapids



11372 Robinson Drive



Coon Rapids



MN



55433-3776



Wynwood of Chapel Hill



2220 Farmington Drive



Chapel Hill



NC



27514-7843



Clare Bridge of Greensboro



3898 North Elm Street



Greensboro



NC



27455-2596



Clare Bridge of Cary



7870 Chapel Hill Road



Cary



NC



27513-5428



Clare Bridge of Charlotte



11240 Ballantyne Trace Court



Charlotte



NC



28277-2791



Wynwood of Charlotte



11230 Ballantyne Trace Court



Charlotte



NC



28277-2791



Clare Bridge of Winston-Salem



275 South Peace Haven Road



Winston Salem



NC



27104-4419



Clare Bridge of Wilmington



3501 Converse Drive



Wilmington



NC



28412-6179



Wynwood of Greensboro



3896 North Elm Street



Greensboro



NC



27455-2595



Clare Bridge of Asheville



4 Walden Ridge Drive



Asheville



NC



28803-8583



Clare Bridge of Chapel Hill



2230 Farmington Drive



Chapel Hill



NC



27514-7843



Sterling House of Rocky Mount



650 Goldrock Road



Rocky Mount



NC



27804-8804



Sterling House of New Bern



1336 South Glenburnie Road



New Bern



NC



28562-2624



Sterling House of Raleigh



1110 Falls River Avenue



Raleigh



NC



27614-7772



Sterling House of Goldsboro



1800 Berkeley Road



Goldsboro



NC



27534-3368



Sterling House of Greenville (NC)



2105 West Arlington Boulevard



Greenville



NC



27834-5744



Sterling House of Southern Pines



101 Brucewood Road



Southern Pines



NC



28387-5144



Sterling House of Hickory



910 29th Avenue North East



Hickory



NC



28601-1135



Sterling House of Shelby



1425 East Marion Street



Shelby



NC



28150-4947



Clare Bridge of Southern Pines



101-B Brucewood Road



Southern Pines



NC



28387-



Clare Bridge Cottage of Raleigh



1130 Falls River Ave.



Raleigh



NC



27614-7772



Clare Bridge of South Park



5326 Park Road



Charlotte



NC



28209-



Clare Bridge of Hamilton



1645 Whitehorse-Mercerville Road



Hamilton



NJ



08619-3821



Clare Bridge of Westampton



480 West Woodlane Road



Westampton



NJ



08060-3828



Sterling House of Deptford I & II



1674 Delsea Drive



Deptford



NJ



08096-4117



Sterling House of Deptford II



1676 Delsea Drive



Deptford



NJ



08096-4117



Sterling House of Florence (NJ)



901 Broad Street



Florence



NJ



08518-2813



Clare Bridge of Galloway Township



42 West Jimmie Leeds Road



Absecon



NJ



08201-9401



Wynwood of Galloway Township



46 West Jimmie Leeds Road



Absecon



NJ



08201-9401



Clare Bridge Cottage of Williamstown



1648 South Black Horse Pike



Williamstown



NJ



08094-9247



Clare Bridge of Brick



1594 Route 88 West



Brick



NJ



08724-3036



Wynwood of Emerson



590 Old Hook Road



Emerson



NJ



07630-



Wynwood of Wayne



820 Hamburg Turnpike



Wayne



NJ



07470-



Wynwood of West Orange



520 Prospect Avenue



West Orange



NJ



07052-



Sterling House of Williamstown



1640 South Black Horse Pike



Williamstown



NJ



08094-9247



Wynwood of Sparks



2000 East Prater Way



Sparks



NV



89434-8943



Villas of Sparks



1900 East Prater Way



Sparks



NV



89434-8900



Clare Bridge of Tropicana



8880 West Tropicana Avenue



Las Vegas



NV



89147-6000



Clare Bridge of Sparks



2121 East Prater Way



Sparks



N V



89434-9622



Clare Bridge of Reno



3105 Plumas Street



Reno



NV



89509-



Clare Bridge of Niskayuna



2861 Troy-Schenectady Road



Niskayuna



NY



12309-1629



Clare Bridge of Williamsville



6076 Main Street



Amherst



NY



14221-6835



Clare Bridge of Perinton



159 Sullys Trail



Pittsford



NY



14534-4506



Wynwood of Kenmore



2971 Delaware Avenue



Kenmore



NY



14217-2353



Wynwood of Manlius



100 Flume Road



Manlius



NY



13104-2459



Wynwood of Niskayuna



1786 Union Street



Niskayuna



NY



12309-6901



Villas of Sherman Brook



99 Brookside Drive



Clinton



NY



13323-9561



Villas of Summerfield



100 Summerfield Village Lane



Syracuse



NY



13215-1945



Clare Bridge of Clifton Park



One Emma Lane



Clifton Park



NY



12065-3762



Clare Bridge of Greece



1 Treeline Drive



Rochester



NY



14612-3446



Sterling House of Ithaca



103 Bundy Road



Ithaca



NY



14830-9252



Sterling House of Greece



3 Treeline Drive



Rochester



NY



14612-3446



Clare Bridge of Orchard Park



101 Sterling Drive



Orchard Park



NY



14127-



Clare Bridge Cottage of Ithaca



101 Bundy Road



Ithaca



NY



14850-9052



Clare Bridge Cottage of Niagara



6751 Nash Road



North Tonawanda



NY



14120-



Sterling House of Niagara



6741 Nash Road



North Tonawanda



NY



14120-



Clare Bridge Cottage of Clinton



115 Brookside Drive



Clinton



NY



13323-3903



Sterling House of Saratoga Springs



390 Church Street



Saratoga



NY



12866-



Clare Bridge of Manlius



5125 Highbridge Street



Fayetteville



NY



13066-2413



Clare Bridge of Rockland County



582 Veterans Memorial Drive



Pearl River



NY



10965-



Sterling House of Alliance



1277 South Sawburg Road



Alliance



OH



44601-5750



Clare Bridge Cottage of Austintown



1420 South Canfield Niles Road



Austintown



OH



44515-4040



Sterling House of Barberton



487 Austin Drive



Barberton



OH



44203-8641



Sterling House of Bowling Green (OH)



121 North Wintergarden Road



Bowling Green



OH



43402-2135



Sterling House of Canton



1119 Perry Drive North West



Canton



OH



44708-3374



Sterling House of Westerville



6377 Cooper Road



Columbus



OH



43231-7648



Sterling House of Englewood (OH)



350 Union Road



Englewood



OH



45322-2196



Sterling House of Fairfield



2357 Mack Road



Fairfield



OH



45014-4841



Sterling House of Findlay



725 Fox Run Road



Findlay



OH



45840-8403



Sterling House of Greenville (OH)



1401 North Broadway



Greenville



OH



45331-4300



Sterling House of Lancaster (OH)



241 Whittier Drive South



Lancaster



OH



43130-5717



Sterling House of Mansfield (OH)



1841 Middle Bellville



Mansfield



OH



44904-1798



Sterling House of Marion (OH)



308 Barks Road East



Marion



OH



43302-6500



Clare Bridge Cottage of Middletown



3712 Roosevelt Boulevard



Middletown



OH



45044-6515



Sterling House of Newark



331 Goosepond Road



Newark



OH



43055-3184



Sterling House of Piqua



1744 West High Street



Piqua



OH



45356-5001



Sterling House of Salem



1916 South Lincoln Avenue



Salem



OH



44460-4312



Sterling House of Springdale



11320 Springfield Pike



Springdale



OH



45246-5400



Sterling House of Springfield



3270 Middle Urbana Road



Springfield



OH



45502-9285



Sterling House of Troy



81 South Stanfield Road



Troy



OH



45373-2337



Sterling House of Urbana



609 East Water Street



Urbana



OH



43078-7100



Sterling House of Washington Township



8130 Miller Farm Lane



Dayton



OH



45458-



Sterling House of Youngstown



2300 Canfield Road



Youngstown



OH



44511-2922



Sterling House of BeaverCreek



3839 Indian Ripple Road



Beaver Creek



OH



45440-3410



Clare Bridge Cottage of New Philadelphia



716 Commercial Avenue South West



New Philadelphia



OH



44663-9367



Wynwood of Westlake



27569 Detroit Road



Westlake



OH



44145-



Sterling House of Ada



801 South Stadium Drive



Ada



OK



74620-8403



Sterling House of Bartlesville North



5420 South East Adams Boulevard



Bartlesville



OK



74006-8874



Sterling House of Bartlesville South



3737 South East Camelot Drive



Bartlesville



OK



74006-7586



Sterling House of Bethany



4101 North Council Road



Bethany



OK



73008-3108



Sterling House of Broken Arrow



4001 South Aspen Avenue



Broken Arrow



OK



74011-1465



Sterling House of Chickasha



801, Country Club Road



Chickasha



OK



73018-7282



Sterling House of Claremore



1605 North Highway 88



Claremore



OK



74017-4843



Sterling House of Duncan



915 West Plato Road



Duncan



OK



73533-3387



Sterling House of Durant



1500 North 19th



Durant



OK



74701-2152



Sterling House of Edmond



116 West Danforth



Edmond



OK



73003-5280



Sterling House of Enid



4613 West Willow Road



Enid



OK



73703-2738



Sterling House of Lawton



6302 South West Lee Boulevard



Lawton



OK



73505-9103



Sterling House of Weatherford (OK)



600 Gartrell Place



Weatherford



OK



73096-2074



Sterling House of Midwest City



615 West BlueRidge Drive



Midwest City



OK



73110-1201



Sterling House of Muskogee



3211 Chandler Road



Muskogee



OK



74403-4949



Sterling House of Norman



1701 East Alameda Street



Norman



OK



73071-3076



Sterling House of Oklahoma City South



2500 South West 89th Street



Oklahoma City



OK



73159-6354



Sterling House of Oklahoma City North



2435 North West 122nd Street



Oklahoma City



OK



73120-8424



Sterling House of Oklahoma City West



7535 West Hefner Road



Oklahoma City



OK



73162-4462



Sterling House of Owasso



12807 East 86th Place North



Owasso



OK



74055-2530



Sterling House of Ponca City



1500 East Bradley Avenue



Ponca City



OK



74604-2517



Sterling House of Edmond Santa Fe



1500 North Santa Fe



Edmond



OK



73003-3639



Sterling House of Shawnee



3947 North Kickapoo



Shawnee



OK



74801-1699



Sterling House of Stillwater



1616 East McElroy Road



Stillwater



OK



74075-7318



Sterling House of Tulsa



6022 East 71st Street



Tulsa



OK



74136-6742



Sterling House of Tulsa South



8231 South Mingo Road



Tulsa



OK



74133-4523



Clare Bridge Cottage of SW Oklahoma City



10001 South May Avenue



Oklahoma City



OK



73159-6600



Clare Bridge of Oklahoma City



12401 Dorset Drive



Oklahoma City



OK



73120-9190



Villas of Albany



1560 Davidson Street South East



Albany



OR



97321-6700



Villas at Courtyard



1929 Grand Prairie Road South East



Albany



OR



97321-6700



Wynwood of Forest Grove



3110 19th Avenue



Forest Grove



OR



97116-2634



Wynwood of Mt. Hood



25200 South East Stark Street



Gresham



OR



97030-8300



Wynwood of Meridian Park



19200 South West 65th



Tualatin



OR



97062-8754



Wynwood of Rogue Valley



3033 Barnett Road



Medford



OR



97504-4324



Villas of McMinnville



775 North East 27th Street



McMinnville



OR



97128-2157



Wynwood of McMinnville



721 North East 27th Street



McMinnville



OR



97128-



Wynwood of Albany



2445 Southeast Geary Street



Albany



OR



97321-5962



Clare Bridge of Troutdale



1201 Cherry Park Road



Troutdale



OR



97701-



Clare Bridge of Salem



1355 Boone Road South East



Salem



OR



97306-1037



Clare Bridge of Beaverton



16655 NW Walker Road



Beaverton



OR



97006-4163



Clare Bridge of Bend



1099 NE Watt Way



Bend



OR



97701-



Wynwood of Northampton Manor



65 Newtown-Richboro Road



Richboro



PA



18954-1726



Clare Bridge of Lower Makefield



600 Township Line Road



Yardley



PA



19067-4200



Clare Bridge of Montgomery



1089 Horsham Road



North Wales



PA



19454-1513



Wynwood of Montgomery



1091 Horsham Road



North Vales



PA



19454-1513



Clare Bridge of East Hempfield



1870 Rohrerstown Road



Lancaster



PA



17601-



Wynwood of Adams



10 Adams Ridge Boulevard



Mars



PA



16046-3964



Clare Bridge of Cheswick



931 Route 910



Cheswick



PA



15024-4015



Clare Bridge of Murrysville



5300 Old William Penn Highway



Export



PA



15632-9354



Sterling House of Penn Hills



7151 Saltsburg Road



Penn Hills



PA



15235-2252



Sterling House of Chambersburg



745 Norland Avenue



Chambersburg



PA



17201-4211



Sterling House of Bristol



2022 Bath Road



Bristol



PA



19007-2107



Clare Bridge Cottage of Chambersburg



735 Norland Avenue



Chambersburg



PA



17201-42111



Clare Bridge of State College



610 West Whitehall Road



State College



PA



16801-4537



Clare Bridge Cottage of Dublin



160 Elephant Road



Dublin



PA



18917-2202



Clare Bridge of Columbia



990 Columbia Avenue



Irmo



SC



29063-2854



Clare Bridge of Charleston



1010 Anna Knapp Boulevard Extension



Mount Pleasant



SC



29464-3134



Sterling House on Park Lane



251 Springtree Drive



Columbia



SC



29223-7901



Sterling House of Harbison



51 Woodcross Drive



Columbia



SC



29212-2350



Sterling House of Sumter



1180 Wilson Hall Road



Sumter



SC



29150-1738



Sterling House of Greenville (SC)



2010 Brushy Creek Road



Greer



SC



29650-2665



Sterling House of Greenwood (SC)



1408 Parkway Road



Greenwood



SC



29646-4043



Sterling House of Central



131 Vickery Drive



Central



SC



29630-8304



Sterling House of North Augusta



105 North Hills Drive



North Augusta



SC



29841-0102



Sterling House of Hilton Head



80 Main Street



Hilton Head Island



SC



29926-1647



Sterling House of Florence (SC)



3006 Hoffmeyer Road



Florence



SC



29501-7551



Clare Bridge Cottage of Florence



467 Sterling Drive



Florence



SC



29501-



Clare Bridge Cottage of Hilton Head



48 Main Street



Hilton Head



SC



29926-1647



Sterling House of Rock Hill



1920 Ebenezer Road



Rock Hill



SC



29732-1014



Sterling House of Clarksville



2183 Memorial Drive



Clarksville



TN



37043-4447



Sterling House of Maryville



511 Pearson Springs Road



Maryville



TN



37803-8205



Sterling House of Goodlettsville



2025 Caldwell Drive



Goodlettsville



TN



37072-3569



Sterling House of Columbia (TN)



5011 Trotwood Avenue



Columbia



TN



38401-5048



Clare Bridge Cottage of Murfreesboro



1464 New Lascassas Pike



Murfreesboro



TN



37130-1600



Sterling House of Lebanon



801 West Main Street



Lebanon



TN



37087-



Clare Bridge Collage of Goodlettsville



3001 Business Park Circle



Goodlettsville



TN



37072-3593



Clare Bridge Cottage of Lebanon



731 West Main Street



Lebanon



TN



37087-



Sterling House of Carrollton



1029 Seminole Trail



Carrollton



TX



75007-6275



Sterling House of Cedar Hill



602 East Beltline Road



Cedar Hill



TX



75104-2260



Sterling House of Corsicana



3329 West 7th Avenue



Corsicana



TX



75110-4876



Sterling House of DeSoto



747 West Pleasant Run Road



DeSoto



TX



75115-3838



Sterling House of Denton



2525 North Hinkle Drive



Denton



TX



76201-0763



Sterling House of Ennis



2500 Yorkstown Drive



Ennis



TX



75119-2199



Sterling House of Georgetown



2600 East University Avenue



Georgetown



TX



78626-6400



Sterling House of Kerrville



725 Leslie Drive



Kerrville



TX



78028-2591



Sterling House of Lancaster (TX)



2400 West Pleasant Run Road



Lancaster



TX



75146-1179



Sterling House of Lewisville



965 Gardenridge Road



Lewisville



TX



75067-2871



Sterling House of Mansfield (TX)



1771 Country Club Drive



Mansfield



TX



76063-6607



Sterling House of New Braunfels



2457 Loop 337



New Braunfels



TX



78130-8152



Sterling House of Watauga



5800 North Park Square



Watauga



TX



76148-2453



Sterling House of Palestine



101 Trinity Court



Palestine



TX



75801-6978



Sterling House of Paris



2410 Stillhouse Road



Paris



TX



75462-2065



Sterling House of Richland Hills



7520 A Glenview Drive



Richland Hills



TX



76180-8326



Sterling House of Maltsberger



13303 Jones Maltsberger Road



San Antonio



TX



78247-3910



Sterling House of Whitby



5996 Whitby Road



San Antonio



TX



78240-6000



Sterling House of Nacogdoches



14595 Nacogdoches Road



San Antonio



TX



78247-1999



Sterling House of Temple



3902 West Adams Avenue



Temple



TX



76504-3500



Sterling House of Texarkana



4204 Moores Lane



Texarkana



TX



75503-2198



Sterling House of Tyler



3505 University



Tyler



TX



75701-6657



Sterling House of Waco



1700 Lakeshore Drive



Waco



TX



76708-3737



Sterling House of Waxahachie



2250 Brown Street



Waxahachie



TX



75165-5126



Sterling House of Weatherford (TX)



904 South Lamar Street



Weatherford



TX



76086-5169



Sterling House of Wichita Falls



918 Midwestern Parkway



Wichita Falls



TX



76302-2110



Clare Bridge Cottage of Richland Hills



7520 B Glenview Drive



Richland Hills



TX



76180-8349



Clare Bridge of Irving - Valley Ranch



8855 Valley Ranch Parkway



Irving



TX



75063-4802



Clare Bridge of Roanoke



1127 Persinger Road SW



Roanoke



VA



24015-



Wynwood of Columbia Edgewater



1625 George Washington Way



Richland



WA



99352-5711



Villas at Union Park



2010 South Union Avenue



Tacoma



WA



98405-1064



Clare Bridge of Olympia



420 Yauger Way South West



Olympia



WA



98502-8660



Clare Bridge of Everett



2015 Lake Heights Drive



Everett



WA



98208-6034



Clare Bridge of Puyallup



8811 176th Street East



Puyallup



WA



98375-9724



Wynwood of Yakima



4100 West Englewood Avenue



Yakima



WA



98908-2677



Wynwood of Allenmore



3615 South 23rd Street



Tacoma



WA



98405-1331



Clare Bridge of Spokane



5329 West Rifle Club Court



Spokane



WA



99208-9065



Clare Bridge of Silverdale



1501 North West Tower View Circle



Silverdale



WA



98383-8674



Clare Bridge of Lynnwood



18706 36th Avenue West



Lynnwood



WA



98037-



Clare Bridge of Middleton



6701 Stonefield Road



Middleton



WI



53562-3857



Clare Bridge of Brookfield



15100 West Capitol Drive



Brookfield



WI



53005-2605



Wynwood of Madison West



413 South Yellowstone Drive



Madison



WI



53719-1042



Wynwood of Brookfield



660 Woelfel Road



Brookfield



WI



53045-292 7



Clare Bridge of Kenosha



10108 74th Street



Kenosha



WI



53142-



Wynwood of Appleton



5800 Pennsylvania Avenue



Appleton



WI



54914-



Wynwood of Madison East



1601 Wheeler Road



Madison



WI



53704-7059



Wynwood of Kenosha



7377 88th Avenue



Kenosha



WI



53142-8204



Sterling House of Fond du Lac



1001 Primrose Lane



Fond du Lac



WI



54935-1800



Sterling House of Plymouth



112 South River Boulevard



Plymouth



WI



53073-2616



Sterling House of Onalaska



949 10th Avenue North



Onalaska



WI



54650-2165



Sterling House of Clintonville



76 W. Green Tree Road



Clintonville



WI



54929-1009



Sterling House of Kaukauna



548 Frances Street



Kaukauna



WI



54130-3500



Sterling House of New London



1706 Taubel Blvd.



New London



WI



54961-9192



Sterling House of Shawano



1377 Lincoln Street



Shawano



WI



54166-3424



Sterling House of Neenah



2330 Bruce Street



Neenah



WI



54956-4834



Sterling House of Sun Prairie



650 Broadway Drive



Sun Prairie



WI



53590-1762



Sterling House of Manitowoc



5005 Vista Road



Manitowoc



WI



54220-9377



Sterling House of Brown Deer



4015 West Woodale



Brown Deer



WI



53209-1741



Sterling House of Sussex



W240 N6351 Maple Avenue



Sussex



WI



53089-



Sterling House of Oshkosh



190 Lake Pointe Drive



Oshkosh



WI



54904-7859



Sterling House of Middleton



6916 Century Avenue



Middleton



WI



53562-1732



Sterling House of Kenosha



3109 12th Street



Kenosha



WI



53144-2915



Clare Bridge Cottage of LaCrosse



3161 East Avenue South



Lacrosse



WI



54601-7228



Sterling House of Lacrosse



3141 East Avenue South



Lacrosse



WI



54601-7228





--------------------------------------------------------------------------------




SCHEDULE 5

EXCEPTIONS TO TENANT'S REPRESENTATIONS AND WARRANTIES



1.   SECTION 11.2(h) - Improvements defective; improvements noncompliance with
laws. None

2.   SECTION 11.2(i) -Improvements not properly zoned; noncompliance with
subdivision ordinances. None

3.  SECTION 11.2(h) - Defective conditions in improvements.

      Alterra Clare Bridge of Greensboro - In the early fall of 2001, Alterra
became aware that some of the ceilings in the Alterra Clare Bridge of Greensboro
facility, principally in the dining rooms, were visibly sagging. Alterra
immediately retained an independent structural engineer to determine the cause
of the problem and to recommend the appropriate repairs. The engineer,
Sutton-Kennerly & Associates, determined that the sagging was the result of
defectively designed and constructed roof trusses and negligently installed roof
trusses and bracing. Alterra has provided Landlord with a copy of the
Sutton-Kennerly & Associates report dated November 1, 2001.

      In October 2001, Alterra sent notices and demand letters to the
contractor, all known subcontractors, the architect, and the truss manufacturer
advising them of the problem and requesting that such parties put their
respective liability carriers on notice. Inasmuch as the engineer concluded that
repairs must be commenced immediately, Alterra decided to proceed with repairs
in advance of final determination of liability in order to preserve the value of
the collateral and minimize the chance of injury or further damage. As a result,
repairs were commenced in November 2001 and as of the date hereof have been
completed.

      Alterra has retained construction litigation counsel to proceed with legal
action against the various responsible parties. Currently Alterra intends to
pursue arbitration claims against the various parties under the original
construction contracts.

      Alterra Clare Bridge of Charleston - During the fall of 2001, Alterra
became aware of mold and mildew on HVAC ceiling vents and other areas of the
Alterra Clare Bridge of Charleston facility. Alterra's initial investigation
suggested that the HVAC system was not properly designed or installed. In
December 2001, Alterra sent notice and a demand letter to the architects
requesting that they put their liability carrier on notice. In the meantime,
Alterra retained an independent engineer to verify the cause of the problem and
to recommend repairs. The engineer, Professional Engineering Consultants, P.A.,
determined that the HVAC system lacked adequate capacity to properly dehumidify
the outside air entering the facility and the design was defective. Alterra has
provided Landlord with a copy of the Professional Engineering Consultants report
dated January 3, 2002. Alterra has proceeded with the repairs in advance of
final determination of liability in order to preserve the value of the
collateral.

Schedule 5-1

--------------------------------------------------------------------------------


     Alterra has been advised that the repairs should be completed no later than
April 15, 2002. Alterra has retained construction litigation counsel to proceed
with legal action against the architect. Currently, Alterra intends to pursue an
arbitration claim against the architect under the original architect agreement.

4.     SECTION 11.2(i) - Zoning Noncompliance. None

5.     SECTION 11.2(j) - Hazardous Materials. None

6.     SECTION 11.2(k) - Soil Conditions. None

7.      SECTION 11.2(l) - Government Investigations. None

8.      SECTION 11.2(m).

a.     Lawsuits - See attached spreadsheet.

b.      Arbitrations to be brought for defective conditions - see paragraph 3,
above.

9.      SECTION 11.2(o).

      Alterra failed to comply with the financial covenants set forth in the
Meditrust Leases. It is also likely there was noncompliance with certain
provisions of the lease arising from Alterra's inability to pay its debts
generally as they became due. In addition, the operation of the representations
and warranties of the Meditrust Leases contained a continuing concept whereby
the Tenant was deemed to be re-making the representations and warranties on a
continual basis, and the effect of this provision may have resulted in other
technical defaults, although Tenant did not receive any notice of any such
defaults from Meditrust.



Schedule 5-2

--------------------------------------------------------------------------------


SCHEDULE 6

MINIMUM MEDITRUST CAROLINA RESIDENCE PRICES



Meditrust Carolina Facility

Minimum
Residence Price

Security Deposit

1

Clare Bridge of Greensboro, NC

$2,176,064

$128,853









2

Wynwood of Greensboro, NC

$3,892,681

$230,513









3

Clare Bridge of Charlotte, NC

$2,929,254

$173,451









4

Wynwood of Charlotte, NC

$3,956,916

$234,324









5

Clare Bridge of Columbia, SC

$2,136,722

$126,484









6

Clare Bridge of Charleston, SC

$2,303,363

$136,372



--------------------------------------------------------------------------------




SCHEDULE 7

EXCLUDED FACILITIES




Excluded Facilities

Allocable
Minimum Rent



Landlord's
Investment

Security Deposit





Albany Residential Center

$299,000

$2,530,000

$67,268









Forest Grove Residential Community

$458,000

$3,519,000

$95,868









The Heritage at Mt. Hood

$438,000

$4,692,000

$114,375









McMinnville Residential Estates

$485,000

$4,610,000

$104,308









Westwood Assisted Living Center

$549,000

$5,577,000

$130,092









Westwood Active Retirement

$756,000

$7,923,000

$183,373